UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03143 Templeton Global Smaller Companies Fund (Exact name of registrant as specified in charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 6/30/12 Item 1. Proxy Voting Records. AALBERTS INDUSTRIES Meeting Date:APR 26, 2012 Record Date:MAR 29, 2012 Meeting Type:ANNUAL Ticker:AALB Security ID:N00089271 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Adopt Consolidated Financial Statements Management For For 4 Receive Announcements on Change of Management Board Responsibilities Management None None 5 Receive Explanation on Company's Reserves and Dividend Policy Management None None 6 Approve Dividends of EUR 0.34 Per Share Management For For 7 Approve Discharge of Management Board Management For For 8 Approve Discharge of Supervisory Board Management For For 9 Approve Remuneration of Supervisory Board Management For For 10a Authorize Board to Issue Shares in Connection with Stock Dividend Management For For 10b Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 11 Authorize Board to Exclude Preemptive Rights from Issuance under Item 10a and 10b Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Ratify PricewaterhouseCoopers Accountants N.V. as Auditors Management For For 14 Announcements and Allow Questions Management None None 15 Close Meeting Management None None ACCELL GROUP Meeting Date:APR 26, 2012 Record Date:MAR 29, 2012 Meeting Type:ANNUAL Ticker:ACCEL Security ID:N00432257 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Receive Annoucements Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Adopt Financial Statements Management For For 4a Receive Explanation on Company's Reserves and Dividend Policy Management None None 4b Approve Dividends of EUR 0.92 Per Share or Stock Dividend Management For For 5 Approve Discharge of Management Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7 Opportunity to Make Recommendations Management None None 8 Ratify Deloitte Accountants B.V. as Auditors Management For For 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10a Grant Board Authority to Issue Cumulative Preference B Shares Management For Against 10b Grant Board Authority to Issue Ordinary Shares Up To 10 Percent of Issued Capital Management For For 10c Authorize Board to Exclude Preemptive Rights from Issuance under Item 10b Management For For 11 Allow Questions Management None None 12 Close Meeting Management None None AMER SPORTS CORPORATION Meeting Date:MAR 08, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:AMEAS Security ID:X01416118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports, the Board's Report, and the Auditor's Report; Receive Review by the CEO Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.33 Per Share Management For For 9 Approve Discharge of Board and CEO Management For For 10 Approve Remuneration of Directors in the Amount of EUR 100,000 for Chairman, EUR 60,000 for Vice Chairman, and EUR 50,000 for Other Directors Management For For 11 Fix Number of Directors at Seven Management For For 12 Reelect Anssi Vanjoki, Ilkka Brotherus, Martin Burkhalter, Christian Fischer, Bruno Salzer, and Hannu Ryopponen as Directors; Elect Indra Asander as New Director Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify PricewaterhouseCoopers Oy as Auditors Management For For 15 Authorize Repurchase of up to 10 Million Issued Shares Management For For 16 Close Meeting Management None None ARCADIS NV Meeting Date:MAY 16, 2012 Record Date:APR 18, 2012 Meeting Type:ANNUAL Ticker:ARCAD Security ID:N0605M147 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Open Meeting Management None None 1b Receive Announcements Management None None 2 Receive Report of Supervisory Board Management None None 3 Receive Report of Management Board Management None None 4a Adopt Financial Statements Management For For 4b Approve Dividends of EUR 0.47 Per Share Management For For 5a Approve Discharge of Management Board Management For For 5b Approve Discharge of Supervisory Board Management For For 6 Ratify KPMG Accountants N.V. as Auditors Management For For 7a Announcement of Vacancy on the Supervisory Board Management None None 7b Reelect J.C.M. Schonfeld to Supervisory Board Management For For 7c Announce Vacancies on the Supervisory Board Arising in 2013 Management None None 8a Announce Resignation of H.L.J. Noy (Non-contentious) Management None None 8b Elect S. Hottenhuis to Executive Board Management For For 9a Grant Board Authority to Issue Ordinary and Cumulative Finance Preference Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 9b Authorize Board to Issue Preference Shares up to 100 percent of the Issued Share Capital Management For Against 9c Authorize Board to Exclude Preemptive Rights from Issuance under Item 9a and 9b Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Allow Questions Management None None 12 Close Meeting Management None None ARKANSAS BEST CORPORATION Meeting Date:APR 24, 2012 Record Date:FEB 24, 2012 Meeting Type:ANNUAL Ticker:ABFS Security ID:040790107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John W. Alden Management For For 1.2 Elect Director Fred A. Allardyce Management For For 1.3 Elect Director William M. Legg Management For For 1.4 Elect Director Judy R. McReynolds Management For For 1.5 Elect Director John H. Morris Management For For 1.6 Elect Director Craig E. Philip Management For For 1.7 Elect Director Steven L. Spinner Management For For 1.8 Elect Director Robert A. Young, III Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ASAHI CO LTD Meeting Date:MAY 12, 2012 Record Date:FEB 20, 2012 Meeting Type:ANNUAL Ticker:3333 Security ID:J02571107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 10 Management For For 2.1 Elect Director Shimoda, Susumu Management For For 2.2 Elect Director Shimoda, Yoshifumi Management For For 2.3 Elect Director Hayashi, Nobuyuki Management For For 2.4 Elect Director Matsushita, Toru Management For For 2.5 Elect Director Koga, Toshikatsu Management For For 2.6 Elect Director Nishioka, Shiro Management For For 3.1 Appoint Statutory Auditor Kitayama, Akikazu Management For Against 3.2 Appoint Statutory Auditor Nishimura, Koichi Management For Against ATS AUTOMATION TOOLING SYSTEMS INC. Meeting Date:SEP 15, 2011 Record Date:AUG 04, 2011 Meeting Type:ANNUAL Ticker:ATA Security ID:001940105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neil D. Arnold Management For For 1.2 Elect Director Anthony Caputo Management For For 1.3 Elect Director Michael E. Martino Management For For 1.4 Elect Director David L. McAusland Management For For 1.5 Elect Director Gordon E. Presher Management For For 1.6 Elect Director Neale X. Trangucci Management For For 1.7 Elect Director Daryl C.F. Wilson Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For AYGAZ AS Meeting Date:APR 05, 2012 Record Date: Meeting Type:ANNUAL Ticker:AYGAZ Security ID:M1548S101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Elect Presiding Council of Meeting Management For For 2 Accept Financial Statements and Receive Statutory Reports Management For For 3 Approve Discharge of Board and Auditors Management For For 4 Approve Allocation of Income Management For For 5 Amend Company Articles Management For For 6 Elect Directors Management For For 7 Appoint Internal Statutory Auditors Management For For 8 Approve Remuneration Policy Management For Against 9 Approve Remuneration of Directors and Internal Auditors Management For For 10 Ratify External Auditors Management For For 11 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For For 12 Receive Information on Related Party Transactions Management None None 13 Receive Information on Profit Distribution Policy Management None None 14 Receive Information on Company Disclosure Policy Management None None 15 Receive Information on Charitable Donations Management None None 16 Receive Information on the Guarantees, Pledges, and Mortgages Provided by the Company to Third Parties Management None None 17 Authorize Presiding Council to Sign Minutes of Meeting Management For For 18 Wishes Management None None AZIMUT HOLDING SPA Meeting Date:APR 23, 2012 Record Date:APR 12, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:AZM Security ID:T0783G106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2 Approve Decrease in Size of Board from 10 to Nine Management For For 3 Approve Restricted Stock Purchase Plan Reserved for the Group's Merchant Bankers Management For Against 4 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For Against 5 Approve Remuneration Report Management For For 1 Amend Company Bylaws Management For For BANK OF AYUDHYA PUBLIC CO. LTD. Meeting Date:MAR 20, 2012 Record Date:MAR 08, 2012 Meeting Type:SPECIAL Ticker:BAY Security ID:Y0644Q115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Interim Dividend Management For For 3 Approve Acquisition of the Retail Banking Business in Thailand from the Hongkong and Shanghai Banking Corp. Ltd. Management For For 4 Approve Cancellation of Unissued Debentures and Issuance of New Debentures Not Exceeding THB 300 Billion Management For For 5 Other Business Management None None BANK OF AYUDHYA PUBLIC CO. LTD. Meeting Date:APR 24, 2012 Record Date:MAR 22, 2012 Meeting Type:ANNUAL Ticker:BAY Security ID:Y0644Q115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Directors' Report Management For For 3 Accept Financial Statements Management For For 4 Approve Allocation of Income and Dividend of THB 0.35 Per Share Management For For 5.1 Elect Mark John Arnold as Director Management For For 5.2 Elect Pornsanong Tuchinda as Director Management For For 5.3 Elect Virojn Srethapramotaya as Director Management For For 5.4 Elect Pongadul Kristnaraj as Director Management For For 6 Approve Remuneration of Directors Management For For 7 Approve Deloitte Touche Tohmatsu Jaiyos Audit Co., Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Other Business Management For Against BARCO Meeting Date:OCT 21, 2011 Record Date:OCT 14, 2011 Meeting Type:SPECIAL Ticker:BAR Security ID:B0833F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Receive Special Board Reports Re: Issuance of Warrants Management None None 1b Receive Special Board Report Re: Elimination of Preemptive Rights Management None None 1c Special Auditor Report Management None None 2.1 Approve Employee Stock Option Plan Re: Options Barco 04 - Personnel Europe 2011 Management For For 2.2 Eliminate Preemptive Rights Re: Options Barco 04 - Personnel Europe 2011 Management For For 2.3 Authorize Implementation of Approved Resolutions Re: Options Barco 04 - Personnel Europe 2011 Management For For 2.4 Approve Change-of-Control Clause Re: Options Barco 04 - Personnel Europe 2011 Management For For 3.1 Approve Employee Stock Option Plan Re: Options Barco 04 - Foreign Personnel 2011 Management For For 3.2 Eliminate Preemptive Rights Re: Options Barco 04 - Foreign Personnel 2011 Management For For 3.3 Authorize Implementation of Approved Resolutions Re: Options Barco 04 - Foreign Personnel 2011 Management For For 3.4 Approve Change-of-Control Clause Re: Options Barco 04 - Foreign Personnel 2011 Management For For 4.1 Approve Option plan Re: Barco 04 - Management 2011 Management For For 4.2 Eliminate Preemptive Rights Re: Barco 04 - Management 2011 Option Plan Management For For 4.3 Authorize Implementation of Approved Resolutions Re: Options Barco 04 - Management 2011 Management For For 4.4 Approve Change-of-Control Clause Re: Barco 04 - Management 2011 Management For For 5 Approve Stock Option Plan 'Barco 04- Management 2011' Grant to CEO Management For For BARCO Meeting Date:APR 26, 2012 Record Date:APR 12, 2012 Meeting Type:ANNUAL Ticker:BAR Security ID:B0833F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' and Auditors' Reports (Non-Voting) Management None None 2 Approve Financial Statements, Allocation of Income, and Dividends of EUR 1.10 per Share Management For For 3 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 4 Approve Remuneration Report Management For For 5 Approve Discharge of Directors Management For For 6 Approve Discharge of Auditors Management For For 7 Elect ADP Vision BVBA, Permanently Represented by De Proft, as Independent Director Management For For 8.1 Fix Number of Directors at 8 Management For For 8.2 Reelect Daems as Director Management For For 8.3 Reelect Bonem BVBA, Permanently Represented by Ooms, as Director Management For For 8.4 Elect Kanku BVBA, Permanently Represented by von Wackerbarth, as Independent Director Management For For 9 Approve Remuneration of Directors Management For For 10 Receive Information of Ratification of Auditors Management None None 11 Ratify Ernst & Young as Auditors Management For For 12 Approve Change-of-Control Clause Re: Credit Facility Management For For BELLWAY PLC Meeting Date:JAN 13, 2012 Record Date:JAN 11, 2012 Meeting Type:ANNUAL Ticker:BWY Security ID:G09744155 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Howard Dawe as Director Management For For 4 Re-elect John Watson as Director Management For For 5 Elect Edward Ayres as Director Management For For 6 Re-elect Peter Johnson as Director Management For For 7 Re-elect Mike Toms as Director Management For For 8 Re-elect John Cuthbert as Director Management For For 9 Reappoint KPMG Audit plc as Auditors Management For For 10 Authorise Board to Fix Remuneration of Auditors Management For For 11 Approve Remuneration Report Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise Market Purchase Management For For 15 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BILLABONG INTERNATIONAL LTD. Meeting Date:OCT 25, 2011 Record Date:OCT 23, 2011 Meeting Type:ANNUAL Ticker:BBG Security ID:Q1502G107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Tony Froggatt as a Director Management For For 2 Approve the Remuneration Report for the Fiscal Year Ended June 30, 2011 Management For For 3 Approve the Grant of 118,735 Performance Shares to Derek O'Neill, Chief Executive Officer, Under the Billabong International Ltd Executive Performance Share Plan Management For For 4 Approve the Grant of 103,168 Performance Shares to Paul Naude, General Manager - Billabong North America, Under the Billabong International Ltd Executive Performance Share Plan Management For For BODYCOTE PLC Meeting Date:APR 25, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:BOY Security ID:G1214R111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Alan Thomson as Director Management For For 5 Re-elect Stephen Harris as Director Management For For 6 Re-elect Hans Vogelsang as Director Management For For 7 Re-elect David Landless as Director Management For For 8 Re-elect John Biles as Director Management For For 9 Re-elect Dr Raj Rajagopal as Director Management For For 10 Reappoint Deloitte LLP as Auditors Management For For 11 Authorise Board to Fix Remuneration of Auditors Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise Market Purchase Management For For 15 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BOVIS HOMES GROUP PLC Meeting Date:MAY 16, 2012 Record Date:MAY 14, 2012 Meeting Type:ANNUAL Ticker:BVS Security ID:G12698109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Malcolm Harris as Director Management For For 5 Re-elect Alastair Lyons as Director Management For For 6 Re-elect Colin Holmes as Director Management For For 7 Re-elect John Warren as Director Management For For 8 Re-elect David Ritchie as Director Management For For 9 Re-elect Jonathan Hill as Director Management For For 10 Reappoint KPMG Audit plc as Auditors Management For For 11 Authorise Board to Fix Remuneration of Auditors Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase Management For For BRINKER INTERNATIONAL, INC. Meeting Date:NOV 03, 2011 Record Date:SEP 09, 2011 Meeting Type:ANNUAL Ticker:EAT Security ID:109641100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas H. Brooks Management For For 1.2 Elect Director David Deno Management For For 1.3 Elect Director Joseph M. DePinto Management For For 1.4 Elect Director Michael Dixon Management For For 1.5 Elect Director Harriet Edelman Management For For 1.6 Elect Director Jon L. Luther Management For For 1.7 Elect Director John W. Mims Management For For 1.8 Elect Director George R. Mrkonic Management For For 1.9 Elect Director Rosendo G. Parra Management For For 1.10 Elect Director Cece Smith Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year BS FINANCIAL GROUP INC. Meeting Date:MAR 27, 2012 Record Date:DEC 31, 2011 Meeting Type:ANNUAL Ticker:138930 Security ID:Y0997Y103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Appropriation of Income and Dividend of KRW 350 per Share Management For For 2 Amend Articles of Incorporation Management For For 3 Elect One Inside Director and One Outside Director (Bundled) Management For For 4 Elect Oh Geo-Don as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For CONSTRUCCIONES Y AUXILIAR DE FERROCARRILES S.A. Meeting Date:JUN 02, 2012 Record Date:MAY 25, 2012 Meeting Type:ANNUAL Ticker:CAF Security ID:E31774115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Individual and Consolidated Financial Statements for FY 2011, and Discharge Directors Management For For 2 Approve Allocation of Income and Dividends of EUR 10.50 Per Share Management For For 3 Elect Kutxabank SA as Director Management For Against 4 Renew Appointment of Deloitte as Auditor Management For For 5 Advisory Vote on Remuneration Report Management For Against 6 Approve Company's Corporate Web Site Management For For 7 Authorize Board to Ratify and Execute Approved Resolutions Management For For 8 Approve Minutes of Meeting Management For For D-LINK CORP. Meeting Date:JUN 22, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:2332 Security ID:Y2013S102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2011 Business Operations Report and Financial Statements Management For For 2 Approve Plan on 2011 Profit Distribution Management For For 3 Approve to Amend the Articles of Association Management For For 4 Approve Amendments on the Procedures for Lending Funds to Other Parties Management For For 5 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 6 Approve By-election of Roger Kao, a Representative of Yun-Wei Investment Co. Ltd. with Shareholder No. 248585, as Director Shareholder None Against 7 Transact Other Business Management None None D. CARNEGIE & CO AB Meeting Date:FEB 23, 2012 Record Date:FEB 17, 2012 Meeting Type:ANNUAL Ticker:CAR Security ID:W20708116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7a Receive Financial Statements and Statutory Reports; Receive CEO's Speech Management None None 7b Receive Chairman's Report on the Board's Work and Disputes With Swedish National Debt Office Management None None 7c Receive Auditor's Report Management None None 8a Approve Financial Statements and Statutory Reports Management For For 8b Approve Allocation of Income and Omission of Dividends Management For For 8c Approve Discharge of Board and President Management For For 9 Determine Number of Members and Deputy Members of Board; Determine Number of Auditors Management For For 10 Approve Remuneration of Directors; Approve Remuneration of Auditors Management For Against 11 Elect Directors Management For Against 12 Ratify Deloitte AB as Auditors Management For For 13 Authorize Reissuance of Repurchased Shares Management For For 14 Receive Information of the Company's Continued Operations Management None None 15 Close Meeting Management None None DAH SING FINANCIAL HOLDINGS LTD. Meeting Date:MAY 25, 2012 Record Date:MAY 18, 2012 Meeting Type:ANNUAL Ticker:00440 Security ID:Y19182107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend with Scrip Option Management For For 3a Reelect Takashi Morimura as Director Management For Against 3b Reelect Lon Dounn as Director Management For For 3c Reelect Roderick Stuart Anderson as Director Management For Against 3d Reelect John Wai-Wai Chow as Director Management For For 3e Reelect Robert Tsai-To Sze as Director Management For For 3f Reelect Tai-Lun Sun (Dennis Sun) as Director Management For For 4 Authorize Board to Fix Directors' Remuneration Management For For 5 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For Against 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 8 Authorize Reissuance of Repurchased Shares Management For Against DESCENTE LTD. Meeting Date:JUN 20, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:8114 Security ID:J12138103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 8 Management For For 2.1 Elect Director Nakanishi, Etsuro Management For For 2.2 Elect Director Tanaka, Yoshikazu Management For For 2.3 Elect Director Ishimoto, Masatoshi Management For For 2.4 Elect Director Mitsui, Hisashi Management For For 2.5 Elect Director Haneda, Hitoshi Management For For 2.6 Elect Director Tsujimoto, Kenichi Management For For 2.7 Elect Director Toida, Tomoyuki Management For For 2.8 Elect Director Morofuji, Masahiro Management For For 3.1 Appoint Statutory Auditor Yasugi, Masatoshi Management For For 3.2 Appoint Statutory Auditor Higaki, Seiji Management For For DGB FINANCIAL GROUP CO LTD Meeting Date:MAR 23, 2012 Record Date:DEC 31, 2011 Meeting Type:ANNUAL Ticker:139130 Security ID:Y2058E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Appropriation of Income and Dividend of KRW 350 per Share Management For For 2 Amend Articles of Incorporation Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For DOREL INDUSTRIES INC. Meeting Date:MAY 24, 2012 Record Date:APR 19, 2012 Meeting Type:ANNUAL Ticker:DII.B Security ID:25822C205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Martin Schwartz, Jeff Segel, Alan Schwartz, Jeffrey Schwartz, Maurice Tousson, Harold 'Sonny' Gordon, Dian Cohen, Alain Benedetti, Richard Markee, and Rupert Duchesne as Directors Management For Withhold 2 Ratify KPMG LLP as Auditors Management For For DOWNER EDI LTD. Meeting Date:NOV 09, 2011 Record Date:NOV 07, 2011 Meeting Type:ANNUAL Ticker:DOW Security ID:Q32623151 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Elect R Mike Harding as a Director Management For For 3 Approve the Remuneration Report For the Year Ended June 30, 2011 Management For For 4 Approve the Grant of Restricted Shares to Grant Fenn, Managing Director, Under the 2012 Long Term Incentive Plan Management For For EMECO HOLDINGS LIMITED Meeting Date:NOV 15, 2011 Record Date:NOV 13, 2011 Meeting Type:ANNUAL Ticker:EHL Security ID:Q34648107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Alec Brennan as Director Management For For 2 Elect John Cahill as Director Management For For 3 Approve the Allocation of Performance Shares to the Managing Director/Chief Executive Officer Management For For 4 Approve the Adoption of the Remuneration Report Management For For EN-JAPAN INC. Meeting Date:JUN 27, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:4849 Security ID:J1312X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 1850 Management For For 2.1 Elect Director Ochi, Michikatsu Management For For 2.2 Elect Director Suzuki, Takatsugu Management For For 2.3 Elect Director Fujino, Takashi Management For For 2.4 Elect Director Kawai, Megumi Management For For 2.5 Elect Director Craig Saphin Management For For FIBERWEB PLC Meeting Date:DEC 06, 2011 Record Date:DEC 04, 2011 Meeting Type:SPECIAL Ticker:FWEB Security ID:G3443A109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Disposal of the Company's Hygiene Business Management For For FIBERWEB PLC Meeting Date:MAY 02, 2012 Record Date:APR 30, 2012 Meeting Type:ANNUAL Ticker:FWEB Security ID:G3443A109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Kate Miles as Director Management For For 5 Re-elect Daniel Dayan as Director Management For For 6 Re-elect Malcolm Coster as Director Management For For 7 Reappoint Deloitte LLP as Auditors Management For For 8 Authorise Board to Fix Remuneration of Auditors Management For For 9 Authorise Issue of Equity with Pre-emptive Rights Management For For 10 Authorise Issue of Equity without Pre-emptive Rights Management For For 11 Authorise Market Purchase Management For For 12 Authorise the Company to Call EGM with Two Weeks' Notice Management For For GENWORTH MI CANADA INC. Meeting Date:JUN 14, 2012 Record Date:MAY 01, 2012 Meeting Type:ANNUAL Ticker:MIC Security ID:37252B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Brian Hurley Management For For 2 Elect Director Robert Brannock Management For Withhold 3 Elect Director Robert Gillespie Management For For 4 Elect Director Sidney Horn Management For For 5 Elect Director Brian Kelly Management For For 6 Elect Director Samuel Marsico Management For For 7 Elect Director Leon Roday Management For For 8 Elect Director Jerome Upton Management For For 9 Elect Director John Walker Management For For 10 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For GIANT MANUFACTURING CO., LTD. Meeting Date:JUN 22, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:9921 Security ID:Y2708Z106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2011 Business Operations Report and Financial Statements Management For For 2 Approve Plan on 2011 Profit Distribution Management For For 3 Approve to Amend the Articles of Association Management For For 4 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 5.1 Elect King Liu, with Shareholder No.4, as Director Shareholder None Against 5.2 Elect Tony Lo, with Shareholder No.10, as Director Shareholder None Against 5.3 Elect Bonnie Tu, with Shareholder No.10, as Director Shareholder None Against 5.4 Elect a Representative of Yes We Can Co.,Ltd. with Shareholder No.87554, as Director Shareholder None Against 5.5 Elect Donald Chiu, with Shareholder No.8, as Director Shareholder None Against 5.6 Elect Tu Liu Yeh Chiao, a Representative of Yen Sing Investment Co., Ltd. with Shareholder No.38737, as Director Shareholder None Against 5.7 Elect Wang Shou Chien, with Shareholder No.19, as Director Shareholder None Against 5.8 Elect a Representative of Lian Wei Investment Co., Ltd. with Shareholder No.15807, as Supervisor Shareholder None Against 5.9 Elect Brian Yang, with Shareholder No.110, as Supervisor Shareholder None Against 6 Approve Release of Restrictions of Competitive Activities of Newly Elected Directors and Their Representatives Management For Against 7 Transact Other Business Management None None GLOW ENERGY PUBLIC CO. LTD. Meeting Date:JUL 08, 2011 Record Date:JUN 20, 2011 Meeting Type:SPECIAL Ticker:GLOW Security ID:Y27290124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous AGM Management For For 2 Approve Acquisition of 100 Percent of the Shares of Thai National Power Co. Ltd. from International Power Plc. and National Power (Thailand) Ltd. for a Total Consideration of $55 Million Management For For 3 Other Business Management For Against GLOW ENERGY PUBLIC CO. LTD. Meeting Date:APR 27, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:GLOW Security ID:Y27290124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Operating Results Management For For 3 Accept Financial Statements Management For For 4 Approve Allocation of Income and Dividend of THB 2.01 Per Share Management For For 5.1 Elect Supapun Rattanaporn as Director Management For For 5.2 Elect Johan De Saeger as Director Management For For 5.3 Elect Michael J.G. Gantois Director Management For For 5.4 Elect Daniel Pellegrini as Director Management For For 6 Approve Remuneration of Directors Management For For 7 Approve Deloitte Touche Thamatsu Jaiyos Audit Co., Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Other Business Management For Against GREGGS PLC Meeting Date:MAY 16, 2012 Record Date:MAY 14, 2012 Meeting Type:ANNUAL Ticker:GRG Security ID:G41076111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2(a) Reappoint KPMG Audit plc as Auditors Management For For 2(b) Authorise Board to Fix Remuneration of Auditors Management For For 3 Approve Final Dividend Management For For 4(a) Re-elect Derek Netherton as Director Management For For 4(b) Re-elect Kennedy McMeikan as Director Management For For 4(c) Re-elect Richard Hutton as Director Management For For 4(d) Re-elect Raymond Reynolds as Director Management For For 4(e) Re-elect Julie Baddeley as Director Management For For 4(f) Re-elect Iain Ferguson as Director Management For For 4(g) Re-elect Roger Whiteside as Director Management For For 5 Elect Ian Durant as Director Management For For 6 Approve Remuneration Report Management For For 7 Authorise Issue of Equity with Pre-emptive Rights Management For For 8 Authorise Issue of Equity without Pre-emptive Rights Management For For 9 Authorise Market Purchase Management For For 10 Authorise the Company to Call EGM with Two Weeks' Notice Management For For HCL INFOSYSTEMS LTD (FORMERLY HCL INSYS) Meeting Date:JUL 23, 2011 Record Date:JUN 16, 2011 Meeting Type:SPECIAL Ticker:500179 Security ID:Y3119E138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Sale of Digital Entertainment Business of the Company to HCL Security Ltd., a Wholly-Owned Subsidiary Management For For HCL INFOSYSTEMS LTD (FORMERLY HCL INSYS) Meeting Date:NOV 04, 2011 Record Date: Meeting Type:ANNUAL Ticker:500179 Security ID:Y3119E138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend of INR 2.00 Per Share Management For For 3 Reappoint D. S. Puri as Director Management For Against 4 Reappoint E. A. Kshirsagar as Director Management For Against 5 Approve Price Waterhouse as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Appoint A. Vohra as Director Management For For 7 Appoint P.K. Khosla as Director Management For For 8 Appoint H. Chitale as Director Management For For 9 Approve Appointment and Remuneration of H. Chitale as Executive Director Management For For HEIDRICK & STRUGGLES INTERNATIONAL, INC. Meeting Date:MAY 24, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:HSII Security ID:422819102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jane D. Hartley Management For For 1.2 Elect Director Gary E. Knell Management For For 1.3 Elect Director Jill Kanin-Lovers Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For Against 4 Amend Executive Incentive Bonus Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against HELLENIC EXCHANGES HOLDING SA Meeting Date:MAY 23, 2012 Record Date:MAY 17, 2012 Meeting Type:ANNUAL Ticker:EXAE Security ID:X3247C104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Discharge of Board and Auditors Management For For 4 Approve Director Remuneration for 2011 Management For For 5 Pre-approve Director Remuneration for 2012 Management For For 6 Approve Auditors and Fix Their Remuneration Management For For 7 Ratify Director Appointments Management For For 8 Authorize Board to Participate in Companies with Similar Business Interests Management For For 9 Approve Reduction in Issued Share Capital Management For For HELLENIC EXCHANGES HOLDING SA Meeting Date:JUN 12, 2012 Record Date:JUN 07, 2012 Meeting Type:SPECIAL Ticker:EXAE Security ID:X3247C104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reduction in Issued Share Capital Management For For HENDERSON GROUP PLC Meeting Date:MAY 02, 2012 Record Date:APR 30, 2012 Meeting Type:ANNUAL Ticker:HGG Security ID:G4474Y198 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect James Darkins as Director Management For For 5 Elect Kevin Dolan as Director Management For For 6 Re-elect Duncan Ferguson as Director Management For For 7 Re-elect Andrew Formica as Director Management For For 8 Re-elect Shirley Garrood as Director Management For For 9 Re-elect Tim How as Director Management For For 10 Elect David Jacob as Director Management For For 11 Re-elect Robert Jeens as Director Management For For 12 Re-elect Rupert Pennant-Rea as Director Management For For 13 Reappoint Ernst & Young LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase Management For For 18 Authorise the Company to Enter into a Contingent Purchase Contract Management For For HIBBETT SPORTS, INC. Meeting Date:MAY 24, 2012 Record Date:MAR 27, 2012 Meeting Type:ANNUAL Ticker:HIBB Security ID:428567101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jane F. Aggers Management For For 1.2 Elect Director Terrance G. Finley Management For For 1.3 Elect Director Alton E. Yother Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Non-Employee Director Omnibus Stock Plan Management For For 5 Establish Range For Board Size Management For For HUAN HSIN HOLDINGS Meeting Date:APR 27, 2012 Record Date: Meeting Type:ANNUAL Ticker:H16 Security ID:Y3745P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Approve Directors' Fees of SGD 220,000 for the Year Ended Dec. 31, 2011 Management For For 3 Reelect Lim Hock Beng as Director Management For For 4 Reelect Lau Ping Sum, Pearce as Director Management For For 5 Reelect Hsu Hung Chun as Director Management For For 6 Reelect Hsu Cheng Chien as Director Management For For 7 Reappoint Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For HUDBAY MINERALS INC. Meeting Date:JUN 14, 2012 Record Date:MAY 02, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:HBM Security ID:443628102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Increase in the Maximum Number of Directors from Nine to Ten Management For For 2.1 Elect Director J. Bruce Barraclough Management For For 2.2 Elect Director Roque Benavides Management For For 2.3 Elect Director David Garofalo Management For For 2.4 Elect Director Tom A. Goodman Management For For 2.5 Elect Director Alan R. Hibben Management For For 2.6 Elect Director W. Warren Holmes Management For For 2.7 Elect Director John L. Knowles Management For For 2.8 Elect Director Alan J. Lenczner Management For For 2.9 Elect Director Kenneth G. Stowe Management For For 2.10 Elect Director G. Wesley Voorheis Management For For 3 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For HUHTAMAKI OYJ Meeting Date:APR 24, 2012 Record Date:APR 12, 2012 Meeting Type:ANNUAL Ticker:HUH1V Security ID:X33752100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports; Receive Report of Board; Receive Auditor's Report; Review by CEO Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.46 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 100,000 for the Chairman, EUR 60,000 for the Vice-Chairman, and EUR 50,000 for Other Directors; Approve Meeting Fees Management For For 11 Fix Number of Directors at Eight Management For For 12 Reelect Eija Ailasmaa, William Barker, Rolf Borjesson, Mikael Lilius, Jukka Suominen, and Sandra Turner as Directors; Elect Pekka Ala-Pietila, and Maria Corrales as New Directors Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify Ernst & Young as Auditors Management For For 15 Amend Articles Re: Publication of Meeting Notice Management For For 16 Authorize Reissuance of 4.6 Million Repurchased Shares Management For For 17 Close Meeting Management None None HUNG HING PRINTING GROUP LIMITED Meeting Date:AUG 29, 2011 Record Date:AUG 24, 2011 Meeting Type:ANNUAL Ticker:00450 Security ID:Y3779N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a1 Reelect Sung Chee Keung as Director Management For For 3a2 Reelect Yam Ho Ming, Michael as Director Management For For 3a3 Reelect Yoshitaka Ozawa as Director Management For For 3a4 Reelect Hiroyuki Kimura as Director Management For For 3a5 Reelect Katsuaki Tanaka as Director Management For For 3a6 Reelect Yap, Alfred Donald as Director Management For For 3a7 Reelect Luk Koon Hoo as Director Management For For 3b Authorize Board to Fix the Remuneration of Directors Management For For 4 Appoint PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For Against INVESTMENT TECHNOLOGY GROUP, INC. Meeting Date:JUN 12, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:ITG Security ID:46145F105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. William Burdett Management For Withhold 1.2 Elect Director Minder Cheng Management For For 1.3 Elect Director Christopher V. Dodds Management For Withhold 1.4 Elect Director Robert C. Gasser Management For Withhold 1.5 Elect Director Timothy L. Jones Management For Withhold 1.6 Elect Director Kevin J. P. O'Hara Management For Withhold 1.7 Elect Director Maureen O'Hara Management For Withhold 1.8 Elect Director Steven S. Wood Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against JAKKS PACIFIC, INC. Meeting Date:SEP 16, 2011 Record Date:JUL 29, 2011 Meeting Type:ANNUAL Ticker:JAKK Security ID:47012E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen G. Berman Management For For 1.2 Elect Director Dan Almagor Management For For 1.3 Elect Director Marvin W. Ellin Management For Withhold 1.4 Elect Director Robert E. Glick Management For For 1.5 Elect Director Michael G. Miller Management For For 1.6 Elect Director Murray L. Skala Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For JANUS CAPITAL GROUP INC. Meeting Date:APR 26, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:JNS Security ID:47102X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Declassify the Board of Directors Management For For 2 Elect Director Timothy K. Armour Management For Against 3 Elect Director J. Richard Fredericks Management For For 4 Elect Director Lawrence E. Kochard Management For Against 5 Ratify Auditors Management For For 6 Amend Omnibus Stock Plan Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 8 Require Independent Board Chairman Shareholder Against For JENOPTIK AG Meeting Date:JUN 06, 2012 Record Date:MAY 15, 2012 Meeting Type:ANNUAL Ticker:JEN Security ID:D3721X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.15 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2012 Management For For 6 Approve Remuneration of Supervisory Board Management For For 7.1 Elect Brigitte Ederer to the Supervisory Board Management For For 7.2 Elect Christian Humer to the Supervisory Board Management For Against 7.3 Elect Rudolf Humer to the Supervisory Board Management For Against 7.4 Elect Heinrich Reimitz to the Supervisory Board Management For Against 7.5 Elect Andreas Tuennermann to the Supervisory Board Management For For 7.6 Elect Matthias Wierlacher to the Supervisory Board Management For For JUMBO SA Meeting Date:NOV 03, 2011 Record Date:OCT 27, 2011 Meeting Type:ANNUAL Ticker:BELA Security ID:X4114P111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Discharge of Board and Auditors Management For For 4 Approve Auditors and Fix Their Remuneration Management For Against 5 Approve Director Remuneration for Fiscal Year 2010-2011 Management For For 6 Elect Directors Management For Against 7 Elect Members of Audit Committee Management For For 8 Pre-Approve Director Remuneration for Fiscal Year 2011-2012 Management For For 9 Approve Share Buyback Management For For 10a Authorize Capitalization of Reserves for Increase in Par Value Management For For 10b Approve Reduction in Issued Share Capital to Return Cash to Shareholders Management For For 11 Amend Articles Re: Size of the Board Management For For K-SWISS INC. Meeting Date:JUN 05, 2012 Record Date:APR 09, 2012 Meeting Type:ANNUAL Ticker:KSWS Security ID:482686102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen Fine Management For For 1.2 Elect Director Mark Louie Management For For 2 Ratify Auditors Management For For KEIHIN CORP. (7251) Meeting Date:JUN 22, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:7251 Security ID:J32083107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 13 Management For For 2.1 Elect Director Tanai, Tsuneo Management For For 2.2 Elect Director Ukiana, Kazuoki Management For For 2.3 Elect Director Watanabe, Masami Management For For 2.4 Elect Director Koike, Masaaki Management For For 2.5 Elect Director Irino, Hiroshi Management For For 2.6 Elect Director Hashiyama, Kazuhiro Management For For 2.7 Elect Director Onuma, Koki Management For For 2.8 Elect Director Iwata, Takeshi Management For For 2.9 Elect Director Sato, Chuugo Management For For 2.10 Elect Director Namari, Takashi Management For For 2.11 Elect Director Konno, Genichiro Management For For 3 Appoint Statutory Auditor Saito, Hidetoshi Management For For 4 Approve Annual Bonus Payment to Directors and Statutory Auditors Management For For 5 Approve Retirement Bonus Payment for Directors and Statutory Auditor Management For Against KIWOOM SECURITIES CO. Meeting Date:MAY 25, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:039490 Security ID:Y4801C109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Appropriation of Income and Dividend of KRW 850 per Share Management For For 2 Amend Articles of Incorporation Management For Against 3.1 Reelect Two Inside Directors (Bundled) Management For For 3.2 Elect Four Outside Directors (Bundled) Management For For 4 Elect Two Members of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KLOECKNER & CO SE Meeting Date:MAY 25, 2012 Record Date: Meeting Type:ANNUAL Ticker:KCO Security ID:D40376101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Omission of Dividends Management For For 3 Approve Discharge of Management Board for Fiscal 2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 5a Elect Ulrich Grillo to the Supervisory Board Management For For 5b Elect Hans-Georg Vater to the Supervisory Board Management For For 6 Ratify KPMG as Auditors for Fiscal 2012 Management For For 7 Approve Creation of EUR 124.7 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 8 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 9 Authorize Use of Financial Derivatives when Repurchasing Shares Management For For KOBAYASHI PHARMACEUTICAL CO. LTD. Meeting Date:JUN 28, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:4967 Security ID:J3430E103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kobayashi, Kazumasa Management For For 1.2 Elect Director Kobayashi, Yutaka Management For For 1.3 Elect Director Kobayashi, Akihiro Management For For 1.4 Elect Director Tsujino, Takashi Management For For 1.5 Elect Director Yamane, Satoshi Management For For 1.6 Elect Director Tsuji, Haruo Management For For 2 Appoint Alternate Statutory Auditor Fujitsu, Yasuhiko Management For For LAIRD PLC Meeting Date:MAY 04, 2012 Record Date:MAY 02, 2012 Meeting Type:ANNUAL Ticker:LRD Security ID:G53508175 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Nigel Keen as Director Management For For 5 Re-elect Jonathan Silver as Director Management For For 6 Elect Paula Bell as Director Management For For 7 Re-elect Sir Christopher Hum as Director Management For For 8 Re-elect Michael Kelly as Director Management For For 9 Re-elect Anthony Reading as Director Management For For 10 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For Abstain 11 Authorise Issue of Equity with Pre-emptive Rights Management For For 12 Authorise Issue of Equity without Pre-emptive Rights Management For For 13 Authorise Market Purchase Management For For 14 Authorise the Company to Call EGM with Two Weeks' Notice Management For For LEAPFROG ENTERPRISES, INC. Meeting Date:JUN 05, 2012 Record Date:APR 11, 2012 Meeting Type:ANNUAL Ticker:LF Security ID:52186N106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1,1 Elect Director John Barbour Management For For 1.2 Elect Director William B. Chiasson Management For For 1.3 Elect Director Thomas J. Kalinske Management For For 1.4 Elect Director Paul T. Marinelli Management For For 1.5 Elect Director Stanley E. Maron Management For Withhold 1.6 Elect Director E. Stanton McKee, Jr. Management For Withhold 1.7 Elect Director Randy O. Rissman Management For For 1.8 Elect Director Caden C. Wang Management For For 2 Ratify Auditors Management For Against 3 Amend Omnibus Stock Plan Management For Against LEGG MASON, INC. Meeting Date:JUL 26, 2011 Record Date:MAY 24, 2011 Meeting Type:ANNUAL Ticker:LM Security ID:524901105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold L. Adams Management For Withhold 1.2 Elect Director John T. Cahill Management For For 1.3 Elect Director Mark R. Fetting Management For For 1.4 Elect Director Margaret Milner Richardson Management For For 1.5 Elect Director Kurt L. Schmoke Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Declassify the Board of Directors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Ratify Auditors Management For For MEDIQ NV Meeting Date:APR 11, 2012 Record Date:MAR 14, 2012 Meeting Type:ANNUAL Ticker:MEDIQ Security ID:N5557C112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board Management None None 3 Adopt Financial Statements Management For For 4 Approve Cash Dividend of EUR 0.46 Per Share or Stock Dividend Management For For 5 Authorize Board to Repurchase or Issue Shares in Connection with Obligations under Item 4 Management For For 6 Approve Discharge of Management Board Management For For 7 Approve Discharge of Supervisory Board Management For For 8 Reelect F.K. de Moor to Supervisory Board Management For For 9 Reelect O.R. Stuge to Supervisory Board Management For For 10 Announce Intention to Appoint M.C. van Gelder to Executive Board Management None None 11 Announce Intention to Appoint J.G. Janssen to Executive Board Management None None 12 Approve Reduction in Share Capital by Cancellation of Shares Management For For 13.1 Approve Continuation of Large Company Regime Management For Did Not Vote 13.2 Apply Mitigated Large Company Regime Management Against Did Not Vote 13.3 Abolish Large Company Regime Management Against For 14 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 15 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For For 16 Authorize Board to Exclude Preemptive Rights from Issuance under Item 15 Management For For 17 Allow Questions Management None None 18 Close Meeting Management None None MEGANE TOP CO. Meeting Date:JUN 27, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:7541 Security ID:J4157V104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 26 Management For For 2.1 Elect Director Tomizawa, Shozo Management For For 2.2 Elect Director Tomizawa, Masahiro Management For For 2.3 Elect Director Takayanagi, Masao Management For For 2.4 Elect Director Terasawa, Akira Management For For 2.5 Elect Director Matsuda, Shigeaki Management For For 2.6 Elect Director Nokata, Manabu Management For For 2.7 Elect Director Hosho, Mitsuru Management For For 2.8 Elect Director Yoshida, Kazuhiro Management For For 3 Appoint Statutory Auditor Suzuki, Takeo Management For For 4 Approve Annual Bonus Payment to Directors and Statutory Auditors Management For For 5 Approve Special Payments in Connection with Abolition of Retirement Bonus System Management For Against MEITEC CORP. Meeting Date:JUN 21, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:9744 Security ID:J42067108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 29.5 Management For For 2 Appoint Alternate Statutory Auditor Kunibe, Toru Management For For MELIA HOTELS INTERNATIONAL SA Meeting Date:JUN 13, 2012 Record Date:JUN 06, 2012 Meeting Type:ANNUAL Ticker:SOL Security ID:E7366C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements for FY 2011 Management For For 2 Approve Allocation of Income and Dividends of EUR 0.043 Per Share Management For For 3 Approve Discharge of Directors Management For For 4 Fix Number of Directors at 12 Management For For 5.1 Reelect Sebastian Escarrer Jaume as Director Management For For 5.2 Reelect Gabriel Escarrer Jaume as Director Management For Against 5.3 Reelect HOTELES MALLORQUINES CONSOLIDADOS SA as Director Management For For 5.4 Reelect Luis Maria Diaz de Bustamante y Terminel as Director Management For For 5.5 Elect BANCO CAM SAU as Director Management For Against 5.6 Elect Francisco Javier Campo Garcia as Director Management For For 5.7 Elect Fernando D'Ornellas Silva as Director Management For For 6 Advisory Vote on Remuneration Policy Report Management For Against 7 Approve Executive Incentive Remuneration Plan Management For For 8 Authorize Board to Ratify and Execute Approved Resolutions Management For For MF GLOBAL HOLDINGS LTD. Meeting Date:AUG 11, 2011 Record Date:JUN 15, 2011 Meeting Type:ANNUAL Ticker:MF Security ID:55277J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David P. Bolger Management For For 2 Elect Director Jon S. Corzine Management For For 3 Elect Director Eileen S. Fusco Management For For 4 Elect Director David Gelber Management For For 5 Elect Director Martin J. Glynn Management For For 6 Elect Director Edward L. Goldberg Management For For 7 Elect Director David I. Schamis Management For For 8 Elect Director Robert S. Sloan Management For Against 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 10 Advisory Vote on Say on Pay Frequency Management One Year One Year 11 Approve Executive Incentive Bonus Plan Management For For 12 Ratify Auditors Management For For 13 Approve Conversion of Securities Management For For MIRAE ASSET SECURITIES CO. Meeting Date:JUN 05, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:037620 Security ID:Y6074E100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Appropriation of Income and Dividend of KRW 500 per Share Management For For 2 Amend Articles of Incorporation Management For Against 3-1 Elect Two Inside Directors (Bundled) Management For For 3-2 Elect Four Outside Directors (Bundled) Management For For 4-1 Reelect Lee Kwang-Seop as Member of Audit Committee who is not Outside Director Management For Against 4-2 Reelect Two Members of Audit Committee who are Outside Directors Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 6 Approve Stock Option Grants Management For For MULLEN GROUP LTD Meeting Date:MAY 01, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:MTL Security ID:625284104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors Seven Management For For 2.1 Elect Director Alan D. Archibald Management For For 2.2 Elect Director Greg Bay Management For For 2.3 Elect Director Steven C. Grant Management For For 2.4 Elect Director Dennis J. Hoffman Management For For 2.5 Elect Director Stephen H. Lockwood Management For For 2.6 Elect Director David E. Mullen Management For For 2.7 Elect Director Murray K. Mullen Management For For 3 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For NISSAN SHATAI CO. LTD. Meeting Date:JUN 27, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:7222 Security ID:J57289100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 4.5 Management For For 2 Amend Articles To Indemnify Directors Management For For 3.1 Elect Director Sakita, Yuuzo Management For For 3.2 Elect Director Hamaji, Toshikatsu Management For For 3.3 Elect Director Oki, Yoshiyuki Management For For 4.1 Appoint Statutory Auditor Takoshima, Masao Management For For 4.2 Appoint Statutory Auditor Mitake, Yoshimitsu Management For For 4.3 Appoint Statutory Auditor Koyama, Toshio Management For Against 4.4 Appoint Statutory Auditor Wakui, Toshio Management For Against NISSIN KOGYO Meeting Date:JUN 15, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:7230 Security ID:J58074105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Okawara, Eiji Management For For 1.2 Elect Director Ueda, Katsutoshi Management For For 1.3 Elect Director Yanagisawa, Hideaki Management For For 1.4 Elect Director Himori, Keiji Management For For 1.5 Elect Director Kishimoto, Akihiko Management For For 1.6 Elect Director Beppu, Junichi Management For For 1.7 Elect Director Tamai, Naotoshi Management For For 1.8 Elect Director Tezuka, Kazuo Management For For 1.9 Elect Director Terada, Kenji Management For For 1.10 Elect Director Takei, Junya Management For For 2 Appoint Statutory Auditor Oguchi, Norimasa Management For Against 3 Approve Annual Bonus Payment to Directors and Statutory Auditors Management For For ORIFLAME COSMETICS S.A. Meeting Date:MAY 21, 2012 Record Date:MAY 07, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:ORI Security ID:L7272A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Pontus Andreasson as Chairman of Meeting Management For For 2 Receive Board's Report on Conflict of Interests Management None None 3 Receive and Approve Board's and Auditor's Reports Management For For 4 Accept Consolidated and Standalone Financial Statements Management For For 5 Approve Allocation of Income and Dividends of EUR 1.75 per Share Management For For 6 Receive Information on Work of Board, Board Committees, and Nomination Committee Management None None 7.i Approve Discharge of Directors Management For For 7.ii Approve Discharge of Auditors Management For For 8.i.1 Reelect Magnus Brannstrom as Director Management For For 8.i.2 Reelect Anders Dahlvig as Director Management For For 8.i.3 Reelect Marie Ehrling as Director Management For For 8.i.4 Reelect Lilian Fossum Biner as Director Management For For 8.i.5 Reelect Alexander af Jochnick as Director Management For For 8.i.6 Reelect Jonas af Jochnick as Director Management For For 8.i.7 Reelect Helle Kruse Nielsen as Director Management For For 8.i.8 Reelect Christian Salamon as Director Management For For 8.ii Reelect Robert af Jochnick as Chairman of the Board Management For For 8.iii Ratify KPMG as Auditors Management For For 9 Approve (i) Continuation of Nomination Committee and (ii) Proposed Appointment Procedure for Nomination Committee Members Management For For 10 Approve Remuneration of Directors Management For For 11 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 12 Receive Information on Cost Calculation of Oriflame Share Incentive Plan Allocations Management None None 13 Amend Articles 23, 24, 26, and 28 Re: Luxembourg Implementation of EU Shareholders' Rights Directive Management For For 14 Transact Other Business (Voting) Management For Against PACIFIC BRANDS LTD Meeting Date:OCT 25, 2011 Record Date:OCT 23, 2011 Meeting Type:ANNUAL Ticker:PBG Security ID:Q7161J100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Elect James MacKenzie as a Director Management For For 3 Approve the Remuneration Report Management For Against 4 Approve the Grant of Up to 1.87 Million Performance Rights to Sue Morphet, Chief Executive Officer of the Company Management For For PANALPINA WELTTRANSPORT (HOLDING) AG Meeting Date:MAY 08, 2012 Record Date: Meeting Type:ANNUAL Ticker:PWTN Security ID:H60147107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2 per Share Management For For 4 Approve CHF 2.5 Million Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 5 Approve CHF 45.1 Million Reduction in Share Capital and Repayment of CHF 1.90 per Share Management For For 6 Amend Pool of Authorized Capital in Line with Share Capital Reduction Management For For 7 Approve Transfer of CHF 9.5 Million from Legal Reserves to Free Reserves Management For For 8.1 Reelect Rudolf Hug as Director Management For Against 8.2 Reelect Beat Walti as Director Management For Against 8.3 Reelect Lars Foerberg as Director Management For Against 8.4 Reelect Chris Muntwyler as Director Management For For 8.5 Reelect Roger Schmid as Director Management For Against 8.6 Reelect Hans-Peter Strodel as Director Management For For 8.7 Reelect Knud Stubkjaer as Director Management For For 9 Ratify KPMG AG as Auditors Management For For PEOPLE'S FOOD HOLDINGS LTD Meeting Date:APR 25, 2012 Record Date: Meeting Type:ANNUAL Ticker:P05 Security ID:G7000R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Reelect Ow Chin Hock as Director Management For For 3 Reelect Chan Kin Sang as Director Management For For 4 Approve Directors' Fees of SGD 150,000 for the Year Ended Dec. 31, 2011 Management For For 5 Reappoint BDO Limited, Certified Public Accountants, Hong Kong and Appoint BDO LLP, Certified Public Accountants, Singapore as Joint Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 7 Approve Issuance of Shares and Grant of Options under the People's Food Share Option Scheme 2009 Management For Against 8 Authorize Share Repurchase Program Management For For PERSIMMON PLC Meeting Date:APR 19, 2012 Record Date:APR 17, 2012 Meeting Type:ANNUAL Ticker:PSN Security ID:G70202109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Nicholas Wrigley as Director Management For For 5 Re-elect Michael Farley as Director Management For For 6 Re-elect Michael Killoran as Director Management For For 7 Re-elect Jeffrey Fairburn as Director Management For For 8 Re-elect Neil Davidson as Director Management For For 9 Re-elect Richard Pennycook as Director Management For For 10 Re-elect Jonathan Davie as Director Management For For 11 Elect Mark Preston as Director Management For For 12 Reappoint KPMG Audit plc as Auditors and Authorise Their Remuneration Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For S1 CORPORATION Meeting Date:MAR 16, 2012 Record Date:DEC 31, 2011 Meeting Type:ANNUAL Ticker:012750 Security ID:Y75435100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Appropriation of Income and Dividend of KRW 1,250 per Share Management For For 2 Amend Articles of Incorporation Management For For 3 Elect Two Inside Directrors, Two Non-Independent Non-Executive Directors and One Outside Director (Bundled) Management For For 4 Appoint Wada Hitoshi as Internal Auditor Management For Against 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 6 Authorize Board to Fix Remuneration of Internal Auditors Management For For SAVIENT PHARMACEUTICALS, INC. Meeting Date:MAY 22, 2012 Record Date:APR 03, 2012 Meeting Type:ANNUAL Ticker:SVNT Security ID:80517Q100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ginger Constantine Management For For 1.2 Elect Director Stephen O. Jaeger Management For For 1.3 Elect Director David Y. Norton Management For For 1.4 Elect Director William Owen, Jr. Management For For 1.5 Elect Director Lee S. Simon Management For Withhold 1.6 Elect Director Virgil Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For SEALY CORPORATION Meeting Date:APR 18, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:ZZ Security ID:812139301 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Simon E. Brown Management For For 1.2 Elect Director Deborah G. Ellinger Management For Withhold 1.3 Elect Director James W. Johnston Management For Withhold 1.4 Elect Director Gary E. Morin Management For Withhold 1.5 Elect Director Dean B. Nelson Management For Withhold 1.6 Elect Director Paul J. Norris Management For For 1.7 Elect Director John B. Replogle Management For For 1.8 Elect Director Richard W. Roedel Management For Withhold 1.9 Elect Director Lawrence J. Rogers Management For For 2 Ratify Auditors Management For For SHINKO PLANTECH CO LTD Meeting Date:JUN 28, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:6379 Security ID:J73456105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 25 Management For For 2.1 Elect Director Yoshikawa, Yoshiharu Management For For 2.2 Elect Director Shimizu, Kunio Management For For 2.3 Elect Director Nakata, Masato Management For For 2.4 Elect Director Otomo, Yoshiji Management For For 2.5 Elect Director Narutaki, Nobuo Management For For 2.6 Elect Director Ikeda, Toshiaki Management For For 2.7 Elect Director Nakazawa, Nobuo Management For For 2.8 Elect Director Wanibuchi, Akira Management For For 2.9 Elect Director Yamazaki, Kazuo Management For For 3 Approve Retirement Bonuses and Special Payments in Connection with Abolition of Retirement Bonus System Management For For 4 Approve Adjustment to Aggregate Compensation Ceiling for Directors Management For For SINDOH CO LTD Meeting Date:MAR 23, 2012 Record Date:DEC 31, 2011 Meeting Type:ANNUAL Ticker:029530 Security ID:Y79924109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Appropriation of Income and Dividend of KRW 2,750 per Share Management For For 2 Amend Articles of Incorporation Management For For 3 Elect Two Inside Directors and Two Outside Directors (Bundled) Management For For 4 Elect Four Members of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 6 Authorize Board to Fix Remuneration of Internal Auditors Management For For 7 Dismiss Internal Auditors Management For For SINOTRANS LTD. Meeting Date:SEP 30, 2011 Record Date:AUG 29, 2011 Meeting Type:SPECIAL Ticker:00598 Security ID:Y6145J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Connected Transaction with a Related Party Management For Against SINOTRANS LTD. Meeting Date:SEP 30, 2011 Record Date:AUG 29, 2011 Meeting Type:SPECIAL Ticker:00598 Security ID:Y6145J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Shipbuilding Contracts and Related Transactions Management For For SINOTRANS LTD. Meeting Date:DEC 30, 2011 Record Date:NOV 29, 2011 Meeting Type:SPECIAL Ticker:00598 Security ID:Y6145J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Reelect Zhang Jianwei as Executive Director Management For For 1b Reelect Tao Suyun as Executive Director Management For Against 1c Reelect Yang Yuntao as Non-Executive Director Management For Against 1d Elect Liu Kegu as Independent Non-Executive Director Management For For 1e Elect Zhou Fangsheng as Supervisor Management For For 2 Authorize Board to Fix the Remuneration of Directors and Supervisors Management For For 3 Approve Master Services Agreement Management For For 4 Amend Article 93 of the Articles of Association of the Company Management For Against SINOTRANS LTD. Meeting Date:JUN 07, 2012 Record Date:MAY 04, 2012 Meeting Type:ANNUAL Ticker:00598 Security ID:Y6145J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of Board of Directors Management For For 2 Approve Report of Supervisory Committee Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Profit Distribution Proposal and Final Dividend Management For For 5 Authorize Board to Deal with Matters in Relation to the Distribution of Interim or Special Dividends for the Year 2012 Management For For 6 Reappoint Deloitte Touche Tohmatsu CPA Ltd. and Deloitte Touche Tohmatsu as the PRC and the International Auditors, Respectively, and Authorize Board to Fix Their Remuneration Management For For 7a Reelect Zhao Huxiang as Executive Director Management For For 7b Reelect Li Jianzhang as Executive Director Management For Against 7c Reelect Liu Jinghua as Non-Executive Director Management For For 7d Elect Wu Dongming as Non-Executive Director Management For For 7e Reelect Jiang Jian as Supervisor Management For For 7f Reelect Jerry Hsu as Non-Executive Director Management For Against 8 Authorize Board to Fix the Remuneration of Directors and Supervisor Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Authorize Repurchase of Up to10 Percent of Issued H Share Capital Management For For SINOTRANS LTD. Meeting Date:JUN 07, 2012 Record Date:MAY 04, 2012 Meeting Type:SPECIAL Ticker:00598 Security ID:Y6145J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Up to 10 Percent of Issued H Share Capital Management For For SONIC AUTOMOTIVE, INC. Meeting Date:APR 18, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:SAH Security ID:83545G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director O. Bruton Smith Management For For 1.2 Elect Director B. Scott Smith Management For For 1.3 Elect Director David B. Smith Management For For 1.4 Elect Director William I. Belk Management For For 1.5 Elect Director William R. Brooks Management For For 1.6 Elect Director Victor H. Doolan Management For For 1.7 Elect Director Robert Heller Management For For 1.8 Elect Director Robert L. Rewey Management For For 1.9 Elect Director David C. Vorhoff Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Non-Employee Director Restricted Stock Plan Management For For 4 Approve Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For STEINER LEISURE LIMITED Meeting Date:JUN 13, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:STNR Security ID:P8744Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Clive E. Warshaw Management For For 1.2 Elect Director David S. Harris Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STELLA INTERNATIONAL HOLDINGS LTD. Meeting Date:MAY 04, 2012 Record Date:APR 30, 2012 Meeting Type:ANNUAL Ticker:01836 Security ID:G84698102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Reelect Shih Takuen, Daniel as Executive Director Management For For 3b Reelect Chao Ming-Cheng, Eric as Executive Director Management For For 3c Reelect Chen Johnny as Independent Non-Executive Director Management For For 3d Authorize Board to Fix Remuneration of Directors Management For For 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Share Repurchase Program Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against TA CHONG BANK Meeting Date:JUN 19, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:2847 Security ID:Y83595101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2011 Business Operations Report and Financial Statements Management For For 2 Approve Plan on 2011 Profit Distribution Management For For 3 Approve to Amend Rules and Procedures Regarding Shareholder's General Meeting Management For For 4 Approve to Amend the Articles of Association Management For For 5 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 6 Approve the Issuance of New Shares by Capitalization of 2011 Profit Management For For TECHTRONIC INDUSTRIES CO., LTD. Meeting Date:MAY 18, 2012 Record Date:MAY 16, 2012 Meeting Type:ANNUAL Ticker:00669 Security ID:Y8563B159 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend of HK$0.0775 Per Share Management For For 3a Reelect Frank Chi Chung Chan as Group Executive Director Management For For 3b Reelect Stephan Horst Pudwill as Group Executive Director Management For For 3c Reelect Vincent Ting Kau Cheung as Independent Non-Executive Director Management For Against 3d Reelect Manfred Kuhlmann as Independent Non-Executive Director Management For For 3e Authorize Board to Fix Remuneration of Directors Management For For 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Amend Articles of Association Management For For TECNICAS REUNIDAS S.A Meeting Date:JUN 26, 2012 Record Date:JUN 19, 2012 Meeting Type:ANNUAL Ticker:TRE Security ID:E9055J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Discharge of Directors Management For For 4 Renew Appointment of PriceWaterHouseCoopers as Auditor Management For For 5 Elect, Reelect, and/or Dismiss Directors Management For Against 6 Amend Articles of Association Management For For 7 Amend Articles of General Meeting Regulations Management For For 8 Authorize Share Repurchase Management For For 9 Approve Charitable Donations Management For For 10 Approve Remuneration of Directors Management For For 11 Authorize Board to Ratify and Execute Approved Resolutions Management For For 12 Advisory Vote on Remuneration Report Management For Against TELEPERFORMANCE Meeting Date:MAY 29, 2012 Record Date:MAY 23, 2012 Meeting Type:ANNUAL Ticker:RCF Security ID:F9120F106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Discharge Directors and Auditors Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Treatment of Losses and Dividends of EUR 0.46 per Share Management For For 4 Approve Amendment to Employment Contract of Brigitte Daubry Management For For 5 Approve Amendment to the Non Compete Agreement with Daniel Julien Management For For 6 Approve Transaction with Daniel Julien Re: Transfer of Shares Management For For 7 Approve Transaction with Daniel Julien Re: Transfer of Shares Management For For 8 Approve Remuneration of Directors in the Aggregate Amount of EUR 250,000 Management For For 9 Ratify Change of Registered Office to 21-25 Rue de Balzac, 75008, Paris Management For For 10 Authorize Filing of Required Documents/Other Formalities Management For For TKH GROUP NV Meeting Date:DEC 14, 2011 Record Date:NOV 16, 2011 Meeting Type:SPECIAL Ticker:TWEKA Security ID:N8661A121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Announce Vacancy on the Board Management None None 2b Opportunity to Make Recommendations Re: Item 2a Management None None 2c Announce Intention to Nominate R. van Iperen for the Supervisory Board Management None None 2d Elect R. van Iperen to Supervisory Board Management For For 3 Close Meeting Management None None TKH GROUP NV Meeting Date:MAY 15, 2012 Record Date:APR 17, 2012 Meeting Type:ANNUAL Ticker:TWEKA Security ID:N8661A121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Receive Report of Management Board Management None None 2b Adopt Financial Statements Management For For 2c Receive Explanation on Company's Reserves and Dividend Policy Management None None 2d Approve Dividends of EUR 0.75 Per Share Management For For 2e Approve Discharge of Management Board Management For For 2f Approve Discharge of Supervisory Board Management For For 3 Ratify Deloitte Accountants as Auditors Management For For 4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5a1 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 5a2 Authorize Board to Exclude Preemptive Rights from Issuance under Item 5a1 Management For For 5b1 Grant Board Authority to Issue Cumulative Financing Preference Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 5b2 Authorize Board to Exclude Preemptive Rights from Issuance under Item 5b1 Management For For 5c Grant Board Authority to Issue All Authorized Cumulative Protective Preference Shares Management For Against 6 Allow Questions and Close Meeting Management None None TOKAI RIKA CO. LTD. Meeting Date:JUN 13, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:6995 Security ID:J85968105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 16 Management For For 2.1 Elect Director Kinoshita, Kiyoshi Management For For 2.2 Elect Director Ushiyama, Yuuzo Management For For 2.3 Elect Director Tsunekawa, Kiyoshi Management For For 2.4 Elect Director Iwata, Hitoshi Management For For 2.5 Elect Director Ishida, Shoji Management For For 2.6 Elect Director Hattori, Mineo Management For For 2.7 Elect Director Hamamoto, Tadanao Management For For 2.8 Elect Director Kawaguchi, Kenji Management For For 2.9 Elect Director Wakiya, Tadashi Management For For 2.10 Elect Director Hirano, Hitoshi Management For For 2.11 Elect Director Mori, Mikihiro Management For For 2.12 Elect Director Nakamura, Hiroyuki Management For For 2.13 Elect Director Tanino, Masaharu Management For For 2.14 Elect Director Shirasaki, Shinji Management For For 2.15 Elect Director Buma, Koji Management For For 2.16 Elect Director Obayashi, Yoshihiro Management For For 3 Approve Annual Bonus Payment to Directors and Statutory Auditors Management For For 4 Approve Retirement Bonus Payment for Directors Management For Against TOMRA SYSTEMS ASA Meeting Date:JAN 19, 2012 Record Date:JAN 12, 2012 Meeting Type:SPECIAL Ticker:TOM Security ID:R91733114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Registration of Attending Shareholders and Proxies Management None None 2 Elect Chairman of Meeting Management None None 3 Designate Inspector(s) of Minutes of Meeting Management None None 4 Approve Notice of Meeting and Agenda Management For For 5 Elect Jan Svensson as Director Management For For 6 Elect Eric Douglas as Member of Nominating Committee Management For For TOMRA SYSTEMS ASA Meeting Date:APR 26, 2012 Record Date:APR 19, 2012 Meeting Type:ANNUAL Ticker:TOM Security ID:R91733114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Registration of Attending Shareholders and Proxies Management None None 2 Elect Chairman of Meeting Management None None 3 Designate Inspector of Minutes of Meeting Management None None 4 Approve Notice of Meeting and Agenda Management For For 5 Receive and Approve Management's Report Management For For 6 Approve Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 1.05 per Share Management For For 7 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For Against 8 Approve Remuneration of Directors in the Amount of NOK 540,000 for the Chairman, NOK 385,000 for External Board Members, and NOK 225,000 for Internal Board Members; Approve Remuneration for Committee Work; Approve Remuneration for Auditors Management For For 9 Reelect Svein Rennemo (Chairman), Jan Svensson, Hege Norheim, Aniela Gjos, and Bernd Bothe as Directors; Elect Tom Knoff (Chairman), Eric Douglas, and Hild Kinder as Members of the Nominating Committee Management For For 10 Amend Corporate Purpose Management For For 11 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 12 Approve Creation of NOK 14.8 Million Pool of Capital without Preemptive Rights Management For For 13 Authorize Company to Call EGM with Two Weeks' Notice Management For For TUTOR PERINI CORPORATION Meeting Date:MAY 31, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:TPC Security ID:901109108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert Band Management For For 1.2 Elect Director Michael R. Klein Management For For 1.3 Elect Director Robert L. Miller Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against UBM PLC Meeting Date:MAY 11, 2012 Record Date:MAY 09, 2012 Meeting Type:ANNUAL Ticker:UBM Security ID:G91709108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For Against 3 Reappoint Ernst & Young LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Elect Dame Helen Alexander as Director Management For For 6 Re-elect David Levin as Director Management For For 7 Re-elect Robert Gray as Director Management For For 8 Re-elect Alan Gillespie as Director Management For For 9 Re-elect Pradeep Kar as Director Management For For 10 Re-elect Greg Lock as Director Management For For 11 Re-elect Terry Neill as Director Management For For 12 Re-elect Jonathan Newcomb as Director Management For For 13 Re-elect Karen Thomson as Director Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase Management For For USG PEOPLE NV Meeting Date:MAY 10, 2012 Record Date:APR 12, 2012 Meeting Type:ANNUAL Ticker:USG Security ID:N9040V117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board Management None None 3 Adopt Financial Statements Management For For 4a Receive Explanation on Company's Reserves and Dividend Policy Management None None 4b Approve Allocation of Income and Dividends of EUR 0.17 Per Share Management For For 5 Approve Discharge of Management Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7 Announcement of Appointment of H.V.H. Vanhoe to the Executive Board Management None None 8a Announcement of Vacancy on the Supervisory Board Management None None 8b Announcement of Amendments to Schedule of Resignation Management None None 8c Discussion of Supervisory Board Profile Management None None 8d Opportunity to Make Recommendations Management None None 8e Announce Intention of the Supervisory Board to Nominate M.E. van Lier Lels and C.P. Veerman as Supervisory Board Members Management None None 9 Elect M.E. van Lier Lels to Supervisory Board Management For For 10 Reelect C.P. Veerman to Supervisory Board Management For For 11a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 11b Authorize Board to Exclude Preemptive Rights from Issuance under Item 11a Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Other Business Management None None 14 Close Meeting Management None None VASCO DATA SECURITY INTERNATIONAL, INC. Meeting Date:JUN 13, 2012 Record Date:APR 24, 2012 Meeting Type:ANNUAL Ticker:VDSI Security ID:92230Y104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director T. Kendall Hunt Management For For 1.2 Elect Director Michael P. Cullinane Management For For 1.3 Elect Director John N. Fox, Jr. Management For Withhold 1.4 Elect Director Jean K. Holley Management For For 1.5 Elect Director John R. Walter Management For Withhold 2 Ratify Auditors Management For For VECTURA GROUP PLC Meeting Date:JUL 22, 2011 Record Date:JUL 20, 2011 Meeting Type:ANNUAL Ticker:VEC Security ID:G9325J100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Neil Warner as Director Management For For 4 Re-elect Anne Hyland as Director Management For For 5 Re-elect Dr Christopher Blackwell as Director Management For For 6 Re-elect Jack Cashman as Director Management For For 7 Reappoint Deloitte LLP as Auditors Management For For 8 Authorise Board to Fix Remuneration of Auditors Management For For 9 Authorise Issue of Equity with Pre-emptive Rights Management For For 10 Authorise Issue of Equity without Pre-emptive Rights Management For For 11 Approve Cancellation of Share Premium Account Management For For 12 Authorise the Company to Call EGM with Two Weeks' Notice Management For For VERWALTUNGS UND PRIVAT BANK AG (VP BANK) Meeting Date:APR 27, 2012 Record Date:MAR 29, 2012 Meeting Type:ANNUAL Ticker:VPB Security ID:H91164162 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports (Voting) Management For For 2 Approve Resolution to Tax Existing Coupon Tax-Liable Reserves at the Reduced Rate of 2 Percent in the 2012 Calendar Year Management For For 3 Approve Allocation of Income and Dividends of CHF 1.50 per Bearer Share and CHF 0.15 per Registered Share Management For For 4 Approve Discharge of Board and Senior Management Management For For 5.1.1 Elect Fredy Vogt as Director Management For For 5.1.2 Elect Max Katz as Director Management For For 5.2 Ratify Ernst & Young as Auditors Management For For 6 Transact Other Business (Non-Voting) Management None None VONTOBEL HOLDING AG Meeting Date:APR 24, 2012 Record Date:MAR 27, 2012 Meeting Type:ANNUAL Ticker:VONN Security ID:H92070210 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Ordinary Dividends of CHF 0.37 per Share and Additional Dividends of CHF 0.73 per Share from Capital Contribution Reserves Management For For 4.1 Reelect Herbert Scheidt as Chairman of the Board of Directors Management For For 4.2 Reelect Ann-Kristin Achleitner as Director Management For For 4.3 Reelect Bruno Basler as Director Management For For 4.4 Reelect Philippe Cottier as Director Management For For 4.5 Reelect Peter Quadri as Director Management For For 4.6 Reelect Frank Schnewlin as Director Management For For 4.7 Reelect Clara Streit as Director Management For For 4.8 Elect Marcel Zoller as Director Management For For 5 Ratify Ernst & Young AG as Auditors Management For For WEBSENSE, INC. Meeting Date:MAY 31, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:WBSN Security ID:947684106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John B. Carrington Management For For 1.2 Elect Director Bruce T. Coleman Management For For 1.3 Elect Director Gene Hodges Management For For 1.4 Elect Director John F. Schaefer Management For For 1.5 Elect Director Mark S. St. Clare Management For For 1.6 Elect Director Gary E. Sutton Management For For 1.7 Elect Director Peter C. Waller Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against WEST MARINE, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:WMAR Security ID:954235107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Randolph K. Repass Management For Withhold 1.2 Elect Director Geoffrey A. Eisenberg Management For For 1.3 Elect Director Dennis F. Madsen Management For For 1.4 Elect Director David McComas Management For For 1.5 Elect Director Barbara L. Rambo Management For For 1.6 Elect Director Alice M. Richter Management For For 1.7 Elect Director Christiana Shi Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WIENERBERGER AG Meeting Date:MAY 11, 2012 Record Date:MAY 01, 2012 Meeting Type:ANNUAL Ticker:WIE Security ID:A95384110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2 Approve Allocation of Income Management For For 3 Approve Discharge of Management Board Management For For 4 Approve Discharge of Supervisory Board Management For For 5 Approve Decrease in Size of Supervisory Board Management For For 6 Ratify Auditors Management For For 7a Amend Articles Re: Compliance with Austrian Company Law Amendment Act 2011 Management For For 7b Amend Articles Re: Share Ownership Threshold for Acquisition of Control Management For For 8 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For YOUNGONE CORP. Meeting Date:MAR 09, 2012 Record Date:DEC 31, 2011 Meeting Type:ANNUAL Ticker:111770 Security ID:Y9849C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Appropriation of Income and Dividend of KRW 200 per Share Management For For 2 Amend Articles of Incorporation Management For Against 3 Reelect Five Inside Directors and Two Outside Directors (Bundled) Management For Against 4 Reappoint Heo Ho-Gi as Internal Auditor Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 6 Authorize Board to Fix Remuneration of Internal Auditor Management For For YUE YUEN INDUSTRIAL (HOLDINGS) LTD. Meeting Date:SEP 28, 2011 Record Date: Meeting Type:SPECIAL Ticker:00551 Security ID:G98803144 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Period Caps and Transactions Contemplated Under the Third Supplemental Production Agreement Management For For 2 Approve Period Caps and Transactions Contemplated Under the Third Supplemental PCC Management Service Agreement Management For For 3 Approve Period Caps and Transactions Contemplated Under the Third Supplemental PCC Services Agreement Management For For 4 Approve Period Caps and Transactions Contemplated Under the Second Supplemental PCC Connected Sales Agreement Management For For 5 Approve Period Caps and Transactions Contemplated Under the Second Supplemental PCC Connected Purchases Agreement Management For For 6 Approve Period Caps and Transactions Contemplated Under the Second Supplemental Pou Chien Lease Agreement Management For For 7 Approve Period Caps and Transactions Contemplated Under the Second Supplemental Pou Yuen Lease Agreement Management For For 8 Approve Period Caps and Transactions Contemplated Under the Second Supplemental Yue Dean Lease Agreement Management For For 9 Approve Period Caps and Transactions Contemplated Under the Supplemental Pou Chien Technology Lease Agreement Management For For 10 Approve Period Caps and Transactions Contemplated Under the Third Supplemental GBD Management Service Agreement Management For For 11 Approve Period Caps and Transactions Contemplated Under the Third Supplemental Godalming Tenancy Agreement Management For For END NPX REPORT FORM N-PX ICA File Number:811-03143 Registrant Name:Templeton Global Smaller Companies Fund Reporting Period:07/01/2011 - 06/30/2012 Templeton Global Smaller Companies Fund AALBERTS INDUSTRIES Meeting Date:APR 26, 2012 Record Date:MAR 29, 2012 Meeting Type:ANNUAL Ticker:AALB Security ID:N00089271 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Adopt Consolidated Financial Statements Management For For 4 Receive Announcements on Change of Management Board Responsibilities Management None None 5 Receive Explanation on Company's Reserves and Dividend Policy Management None None 6 Approve Dividends of EUR 0.34 Per Share Management For For 7 Approve Discharge of Management Board Management For For 8 Approve Discharge of Supervisory Board Management For For 9 Approve Remuneration of Supervisory Board Management For For 10a Authorize Board to Issue Shares in Connection with Stock Dividend Management For For 10b Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 11 Authorize Board to Exclude Preemptive Rights from Issuance under Item 10a and 10b Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Ratify PricewaterhouseCoopers Accountants N.V. as Auditors Management For For 14 Announcements and Allow Questions Management None None 15 Close Meeting Management None None ACCELL GROUP Meeting Date:APR 26, 2012 Record Date:MAR 29, 2012 Meeting Type:ANNUAL Ticker:ACCEL Security ID:N00432257 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Receive Annoucements Management None None 2 Receive Report of Management Board (Non-Voting) Management None None 3 Adopt Financial Statements Management For For 4a Receive Explanation on Company's Reserves and Dividend Policy Management None None 4b Approve Dividends of EUR 0.92 Per Share or Stock Dividend Management For For 5 Approve Discharge of Management Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7 Opportunity to Make Recommendations Management None None 8 Ratify Deloitte Accountants B.V. as Auditors Management For For 9 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 10a Grant Board Authority to Issue Cumulative Preference B Shares Management For Against 10b Grant Board Authority to Issue Ordinary Shares Up To 10 Percent of Issued Capital Management For For 10c Authorize Board to Exclude Preemptive Rights from Issuance under Item 10b Management For For 11 Allow Questions Management None None 12 Close Meeting Management None None AMER SPORTS CORPORATION Meeting Date:MAR 08, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:AMEAS Security ID:X01416118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports, the Board's Report, and the Auditor's Report; Receive Review by the CEO Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.33 Per Share Management For For 9 Approve Discharge of Board and CEO Management For For 10 Approve Remuneration of Directors in the Amount of EUR 100,000 for Chairman, EUR 60,000 for Vice Chairman, and EUR 50,000 for Other Directors Management For For 11 Fix Number of Directors at Seven Management For For 12 Reelect Anssi Vanjoki, Ilkka Brotherus, Martin Burkhalter, Christian Fischer, Bruno Salzer, and Hannu Ryopponen as Directors; Elect Indra Asander as New Director Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify PricewaterhouseCoopers Oy as Auditors Management For For 15 Authorize Repurchase of up to 10 Million Issued Shares Management For For 16 Close Meeting Management None None ARCADIS NV Meeting Date:MAY 16, 2012 Record Date:APR 18, 2012 Meeting Type:ANNUAL Ticker:ARCAD Security ID:N0605M147 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Open Meeting Management None None 1b Receive Announcements Management None None 2 Receive Report of Supervisory Board Management None None 3 Receive Report of Management Board Management None None 4a Adopt Financial Statements Management For For 4b Approve Dividends of EUR 0.47 Per Share Management For For 5a Approve Discharge of Management Board Management For For 5b Approve Discharge of Supervisory Board Management For For 6 Ratify KPMG Accountants N.V. as Auditors Management For For 7a Announcement of Vacancy on the Supervisory Board Management None None 7b Reelect J.C.M. Schonfeld to Supervisory Board Management For For 7c Announce Vacancies on the Supervisory Board Arising in 2013 Management None None 8a Announce Resignation of H.L.J. Noy (Non-contentious) Management None None 8b Elect S. Hottenhuis to Executive Board Management For For 9a Grant Board Authority to Issue Ordinary and Cumulative Finance Preference Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 9b Authorize Board to Issue Preference Shares up to 100 percent of the Issued Share Capital Management For Against 9c Authorize Board to Exclude Preemptive Rights from Issuance under Item 9a and 9b Management For For 10 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 11 Allow Questions Management None None 12 Close Meeting Management None None ARKANSAS BEST CORPORATION Meeting Date:APR 24, 2012 Record Date:FEB 24, 2012 Meeting Type:ANNUAL Ticker:ABFS Security ID:040790107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John W. Alden Management For For 1.2 Elect Director Fred A. Allardyce Management For For 1.3 Elect Director William M. Legg Management For For 1.4 Elect Director Judy R. McReynolds Management For For 1.5 Elect Director John H. Morris Management For For 1.6 Elect Director Craig E. Philip Management For For 1.7 Elect Director Steven L. Spinner Management For For 1.8 Elect Director Robert A. Young, III Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ASAHI CO LTD Meeting Date:MAY 12, 2012 Record Date:FEB 20, 2012 Meeting Type:ANNUAL Ticker:3333 Security ID:J02571107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 10 Management For For 2.1 Elect Director Shimoda, Susumu Management For For 2.2 Elect Director Shimoda, Yoshifumi Management For For 2.3 Elect Director Hayashi, Nobuyuki Management For For 2.4 Elect Director Matsushita, Toru Management For For 2.5 Elect Director Koga, Toshikatsu Management For For 2.6 Elect Director Nishioka, Shiro Management For For 3.1 Appoint Statutory Auditor Kitayama, Akikazu Management For Against 3.2 Appoint Statutory Auditor Nishimura, Koichi Management For Against ATS AUTOMATION TOOLING SYSTEMS INC. Meeting Date:SEP 15, 2011 Record Date:AUG 04, 2011 Meeting Type:ANNUAL Ticker:ATA Security ID:001940105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Neil D. Arnold Management For For 1.2 Elect Director Anthony Caputo Management For For 1.3 Elect Director Michael E. Martino Management For For 1.4 Elect Director David L. McAusland Management For For 1.5 Elect Director Gordon E. Presher Management For For 1.6 Elect Director Neale X. Trangucci Management For For 1.7 Elect Director Daryl C.F. Wilson Management For For 2 Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For AYGAZ AS Meeting Date:APR 05, 2012 Record Date: Meeting Type:ANNUAL Ticker:AYGAZ Security ID:M1548S101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Elect Presiding Council of Meeting Management For For 2 Accept Financial Statements and Receive Statutory Reports Management For For 3 Approve Discharge of Board and Auditors Management For For 4 Approve Allocation of Income Management For For 5 Amend Company Articles Management For For 6 Elect Directors Management For For 7 Appoint Internal Statutory Auditors Management For For 8 Approve Remuneration Policy Management For Against 9 Approve Remuneration of Directors and Internal Auditors Management For For 10 Ratify External Auditors Management For For 11 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For For 12 Receive Information on Related Party Transactions Management None None 13 Receive Information on Profit Distribution Policy Management None None 14 Receive Information on Company Disclosure Policy Management None None 15 Receive Information on Charitable Donations Management None None 16 Receive Information on the Guarantees, Pledges, and Mortgages Provided by the Company to Third Parties Management None None 17 Authorize Presiding Council to Sign Minutes of Meeting Management For For 18 Wishes Management None None AZIMUT HOLDING SPA Meeting Date:APR 23, 2012 Record Date:APR 12, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:AZM Security ID:T0783G106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Statutory Reports, and Allocation of Income Management For For 2 Approve Decrease in Size of Board from 10 to Nine Management For For 3 Approve Restricted Stock Purchase Plan Reserved for the Group's Merchant Bankers Management For Against 4 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For Against 5 Approve Remuneration Report Management For For 1 Amend Company Bylaws Management For For BANK OF AYUDHYA PUBLIC CO. LTD. Meeting Date:MAR 20, 2012 Record Date:MAR 08, 2012 Meeting Type:SPECIAL Ticker:BAY Security ID:Y0644Q115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Interim Dividend Management For For 3 Approve Acquisition of the Retail Banking Business in Thailand from the Hongkong and Shanghai Banking Corp. Ltd. Management For For 4 Approve Cancellation of Unissued Debentures and Issuance of New Debentures Not Exceeding THB 300 Billion Management For For 5 Other Business Management None None BANK OF AYUDHYA PUBLIC CO. LTD. Meeting Date:APR 24, 2012 Record Date:MAR 22, 2012 Meeting Type:ANNUAL Ticker:BAY Security ID:Y0644Q115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Directors' Report Management For For 3 Accept Financial Statements Management For For 4 Approve Allocation of Income and Dividend of THB 0.35 Per Share Management For For 5.1 Elect Mark John Arnold as Director Management For For 5.2 Elect Pornsanong Tuchinda as Director Management For For 5.3 Elect Virojn Srethapramotaya as Director Management For For 5.4 Elect Pongadul Kristnaraj as Director Management For For 6 Approve Remuneration of Directors Management For For 7 Approve Deloitte Touche Tohmatsu Jaiyos Audit Co., Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Other Business Management For Against BARCO Meeting Date:OCT 21, 2011 Record Date:OCT 14, 2011 Meeting Type:SPECIAL Ticker:BAR Security ID:B0833F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Receive Special Board Reports Re: Issuance of Warrants Management None None 1b Receive Special Board Report Re: Elimination of Preemptive Rights Management None None 1c Special Auditor Report Management None None 2.1 Approve Employee Stock Option Plan Re: Options Barco 04 - Personnel Europe 2011 Management For For 2.2 Eliminate Preemptive Rights Re: Options Barco 04 - Personnel Europe 2011 Management For For 2.3 Authorize Implementation of Approved Resolutions Re: Options Barco 04 - Personnel Europe 2011 Management For For 2.4 Approve Change-of-Control Clause Re: Options Barco 04 - Personnel Europe 2011 Management For For 3.1 Approve Employee Stock Option Plan Re: Options Barco 04 - Foreign Personnel 2011 Management For For 3.2 Eliminate Preemptive Rights Re: Options Barco 04 - Foreign Personnel 2011 Management For For 3.3 Authorize Implementation of Approved Resolutions Re: Options Barco 04 - Foreign Personnel 2011 Management For For 3.4 Approve Change-of-Control Clause Re: Options Barco 04 - Foreign Personnel 2011 Management For For 4.1 Approve Option plan Re: Barco 04 - Management 2011 Management For For 4.2 Eliminate Preemptive Rights Re: Barco 04 - Management 2011 Option Plan Management For For 4.3 Authorize Implementation of Approved Resolutions Re: Options Barco 04 - Management 2011 Management For For 4.4 Approve Change-of-Control Clause Re: Barco 04 - Management 2011 Management For For 5 Approve Stock Option Plan 'Barco 04- Management 2011' Grant to CEO Management For For BARCO Meeting Date:APR 26, 2012 Record Date:APR 12, 2012 Meeting Type:ANNUAL Ticker:BAR Security ID:B0833F107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Directors' and Auditors' Reports (Non-Voting) Management None None 2 Approve Financial Statements, Allocation of Income, and Dividends of EUR 1.10 per Share Management For For 3 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None 4 Approve Remuneration Report Management For For 5 Approve Discharge of Directors Management For For 6 Approve Discharge of Auditors Management For For 7 Elect ADP Vision BVBA, Permanently Represented by De Proft, as Independent Director Management For For 8.1 Fix Number of Directors at 8 Management For For 8.2 Reelect Daems as Director Management For For 8.3 Reelect Bonem BVBA, Permanently Represented by Ooms, as Director Management For For 8.4 Elect Kanku BVBA, Permanently Represented by von Wackerbarth, as Independent Director Management For For 9 Approve Remuneration of Directors Management For For 10 Receive Information of Ratification of Auditors Management None None 11 Ratify Ernst & Young as Auditors Management For For 12 Approve Change-of-Control Clause Re: Credit Facility Management For For BELLWAY PLC Meeting Date:JAN 13, 2012 Record Date:JAN 11, 2012 Meeting Type:ANNUAL Ticker:BWY Security ID:G09744155 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Re-elect Howard Dawe as Director Management For For 4 Re-elect John Watson as Director Management For For 5 Elect Edward Ayres as Director Management For For 6 Re-elect Peter Johnson as Director Management For For 7 Re-elect Mike Toms as Director Management For For 8 Re-elect John Cuthbert as Director Management For For 9 Reappoint KPMG Audit plc as Auditors Management For For 10 Authorise Board to Fix Remuneration of Auditors Management For For 11 Approve Remuneration Report Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise Market Purchase Management For For 15 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BILLABONG INTERNATIONAL LTD. Meeting Date:OCT 25, 2011 Record Date:OCT 23, 2011 Meeting Type:ANNUAL Ticker:BBG Security ID:Q1502G107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Tony Froggatt as a Director Management For For 2 Approve the Remuneration Report for the Fiscal Year Ended June 30, 2011 Management For For 3 Approve the Grant of 118,735 Performance Shares to Derek O'Neill, Chief Executive Officer, Under the Billabong International Ltd Executive Performance Share Plan Management For For 4 Approve the Grant of 103,168 Performance Shares to Paul Naude, General Manager - Billabong North America, Under the Billabong International Ltd Executive Performance Share Plan Management For For BODYCOTE PLC Meeting Date:APR 25, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:BOY Security ID:G1214R111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Alan Thomson as Director Management For For 5 Re-elect Stephen Harris as Director Management For For 6 Re-elect Hans Vogelsang as Director Management For For 7 Re-elect David Landless as Director Management For For 8 Re-elect John Biles as Director Management For For 9 Re-elect Dr Raj Rajagopal as Director Management For For 10 Reappoint Deloitte LLP as Auditors Management For For 11 Authorise Board to Fix Remuneration of Auditors Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise Issue of Equity without Pre-emptive Rights Management For For 14 Authorise Market Purchase Management For For 15 Authorise the Company to Call EGM with Two Weeks' Notice Management For For BOVIS HOMES GROUP PLC Meeting Date:MAY 16, 2012 Record Date:MAY 14, 2012 Meeting Type:ANNUAL Ticker:BVS Security ID:G12698109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Malcolm Harris as Director Management For For 5 Re-elect Alastair Lyons as Director Management For For 6 Re-elect Colin Holmes as Director Management For For 7 Re-elect John Warren as Director Management For For 8 Re-elect David Ritchie as Director Management For For 9 Re-elect Jonathan Hill as Director Management For For 10 Reappoint KPMG Audit plc as Auditors Management For For 11 Authorise Board to Fix Remuneration of Auditors Management For For 12 Authorise Issue of Equity with Pre-emptive Rights Management For For 13 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase Management For For BRINKER INTERNATIONAL, INC. Meeting Date:NOV 03, 2011 Record Date:SEP 09, 2011 Meeting Type:ANNUAL Ticker:EAT Security ID:109641100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas H. Brooks Management For For 1.2 Elect Director David Deno Management For For 1.3 Elect Director Joseph M. DePinto Management For For 1.4 Elect Director Michael Dixon Management For For 1.5 Elect Director Harriet Edelman Management For For 1.6 Elect Director Jon L. Luther Management For For 1.7 Elect Director John W. Mims Management For For 1.8 Elect Director George R. Mrkonic Management For For 1.9 Elect Director Rosendo G. Parra Management For For 1.10 Elect Director Cece Smith Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year BS FINANCIAL GROUP INC. Meeting Date:MAR 27, 2012 Record Date:DEC 31, 2011 Meeting Type:ANNUAL Ticker:138930 Security ID:Y0997Y103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Appropriation of Income and Dividend of KRW 350 per Share Management For For 2 Amend Articles of Incorporation Management For For 3 Elect One Inside Director and One Outside Director (Bundled) Management For For 4 Elect Oh Geo-Don as Member of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For CONSTRUCCIONES Y AUXILIAR DE FERROCARRILES S.A. Meeting Date:JUN 02, 2012 Record Date:MAY 25, 2012 Meeting Type:ANNUAL Ticker:CAF Security ID:E31774115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Individual and Consolidated Financial Statements for FY 2011, and Discharge Directors Management For For 2 Approve Allocation of Income and Dividends of EUR 10.50 Per Share Management For For 3 Elect Kutxabank SA as Director Management For Against 4 Renew Appointment of Deloitte as Auditor Management For For 5 Advisory Vote on Remuneration Report Management For Against 6 Approve Company's Corporate Web Site Management For For 7 Authorize Board to Ratify and Execute Approved Resolutions Management For For 8 Approve Minutes of Meeting Management For For D-LINK CORP. Meeting Date:JUN 22, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:2332 Security ID:Y2013S102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2011 Business Operations Report and Financial Statements Management For For 2 Approve Plan on 2011 Profit Distribution Management For For 3 Approve to Amend the Articles of Association Management For For 4 Approve Amendments on the Procedures for Lending Funds to Other Parties Management For For 5 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 6 Approve By-election of Roger Kao, a Representative of Yun-Wei Investment Co. Ltd. with Shareholder No. 248585, as Director Shareholder None Against 7 Transact Other Business Management None None D. CARNEGIE & CO AB Meeting Date:FEB 23, 2012 Record Date:FEB 17, 2012 Meeting Type:ANNUAL Ticker:CAR Security ID:W20708116 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Elect Chairman of Meeting Management For For 3 Prepare and Approve List of Shareholders Management For For 4 Approve Agenda of Meeting Management For For 5 Designate Inspector(s) of Minutes of Meeting Management For For 6 Acknowledge Proper Convening of Meeting Management For For 7a Receive Financial Statements and Statutory Reports; Receive CEO's Speech Management None None 7b Receive Chairman's Report on the Board's Work and Disputes With Swedish National Debt Office Management None None 7c Receive Auditor's Report Management None None 8a Approve Financial Statements and Statutory Reports Management For For 8b Approve Allocation of Income and Omission of Dividends Management For For 8c Approve Discharge of Board and President Management For For 9 Determine Number of Members and Deputy Members of Board; Determine Number of Auditors Management For For 10 Approve Remuneration of Directors; Approve Remuneration of Auditors Management For Against 11 Elect Directors Management For Against 12 Ratify Deloitte AB as Auditors Management For For 13 Authorize Reissuance of Repurchased Shares Management For For 14 Receive Information of the Company's Continued Operations Management None None 15 Close Meeting Management None None DAH SING FINANCIAL HOLDINGS LTD. Meeting Date:MAY 25, 2012 Record Date:MAY 18, 2012 Meeting Type:ANNUAL Ticker:00440 Security ID:Y19182107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend with Scrip Option Management For For 3a Reelect Takashi Morimura as Director Management For Against 3b Reelect Lon Dounn as Director Management For For 3c Reelect Roderick Stuart Anderson as Director Management For Against 3d Reelect John Wai-Wai Chow as Director Management For For 3e Reelect Robert Tsai-To Sze as Director Management For For 3f Reelect Tai-Lun Sun (Dennis Sun) as Director Management For For 4 Authorize Board to Fix Directors' Remuneration Management For For 5 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For Against 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 8 Authorize Reissuance of Repurchased Shares Management For Against DESCENTE LTD. Meeting Date:JUN 20, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:8114 Security ID:J12138103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 8 Management For For 2.1 Elect Director Nakanishi, Etsuro Management For For 2.2 Elect Director Tanaka, Yoshikazu Management For For 2.3 Elect Director Ishimoto, Masatoshi Management For For 2.4 Elect Director Mitsui, Hisashi Management For For 2.5 Elect Director Haneda, Hitoshi Management For For 2.6 Elect Director Tsujimoto, Kenichi Management For For 2.7 Elect Director Toida, Tomoyuki Management For For 2.8 Elect Director Morofuji, Masahiro Management For For 3.1 Appoint Statutory Auditor Yasugi, Masatoshi Management For For 3.2 Appoint Statutory Auditor Higaki, Seiji Management For For DGB FINANCIAL GROUP CO LTD Meeting Date:MAR 23, 2012 Record Date:DEC 31, 2011 Meeting Type:ANNUAL Ticker:139130 Security ID:Y2058E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Appropriation of Income and Dividend of KRW 350 per Share Management For For 2 Amend Articles of Incorporation Management For For 3 Approve Total Remuneration of Inside Directors and Outside Directors Management For For DOREL INDUSTRIES INC. Meeting Date:MAY 24, 2012 Record Date:APR 19, 2012 Meeting Type:ANNUAL Ticker:DII.B Security ID:25822C205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Martin Schwartz, Jeff Segel, Alan Schwartz, Jeffrey Schwartz, Maurice Tousson, Harold 'Sonny' Gordon, Dian Cohen, Alain Benedetti, Richard Markee, and Rupert Duchesne as Directors Management For Withhold 2 Ratify KPMG LLP as Auditors Management For For DOWNER EDI LTD. Meeting Date:NOV 09, 2011 Record Date:NOV 07, 2011 Meeting Type:ANNUAL Ticker:DOW Security ID:Q32623151 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Elect R Mike Harding as a Director Management For For 3 Approve the Remuneration Report For the Year Ended June 30, 2011 Management For For 4 Approve the Grant of Restricted Shares to Grant Fenn, Managing Director, Under the 2012 Long Term Incentive Plan Management For For EMECO HOLDINGS LIMITED Meeting Date:NOV 15, 2011 Record Date:NOV 13, 2011 Meeting Type:ANNUAL Ticker:EHL Security ID:Q34648107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Alec Brennan as Director Management For For 2 Elect John Cahill as Director Management For For 3 Approve the Allocation of Performance Shares to the Managing Director/Chief Executive Officer Management For For 4 Approve the Adoption of the Remuneration Report Management For For EN-JAPAN INC. Meeting Date:JUN 27, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:4849 Security ID:J1312X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 1850 Management For For 2.1 Elect Director Ochi, Michikatsu Management For For 2.2 Elect Director Suzuki, Takatsugu Management For For 2.3 Elect Director Fujino, Takashi Management For For 2.4 Elect Director Kawai, Megumi Management For For 2.5 Elect Director Craig Saphin Management For For FIBERWEB PLC Meeting Date:DEC 06, 2011 Record Date:DEC 04, 2011 Meeting Type:SPECIAL Ticker:FWEB Security ID:G3443A109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Disposal of the Company's Hygiene Business Management For For FIBERWEB PLC Meeting Date:MAY 02, 2012 Record Date:APR 30, 2012 Meeting Type:ANNUAL Ticker:FWEB Security ID:G3443A109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect Kate Miles as Director Management For For 5 Re-elect Daniel Dayan as Director Management For For 6 Re-elect Malcolm Coster as Director Management For For 7 Reappoint Deloitte LLP as Auditors Management For For 8 Authorise Board to Fix Remuneration of Auditors Management For For 9 Authorise Issue of Equity with Pre-emptive Rights Management For For 10 Authorise Issue of Equity without Pre-emptive Rights Management For For 11 Authorise Market Purchase Management For For 12 Authorise the Company to Call EGM with Two Weeks' Notice Management For For GENWORTH MI CANADA INC. Meeting Date:JUN 14, 2012 Record Date:MAY 01, 2012 Meeting Type:ANNUAL Ticker:MIC Security ID:37252B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Brian Hurley Management For For 2 Elect Director Robert Brannock Management For Withhold 3 Elect Director Robert Gillespie Management For For 4 Elect Director Sidney Horn Management For For 5 Elect Director Brian Kelly Management For For 6 Elect Director Samuel Marsico Management For For 7 Elect Director Leon Roday Management For For 8 Elect Director Jerome Upton Management For For 9 Elect Director John Walker Management For For 10 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For GIANT MANUFACTURING CO., LTD. Meeting Date:JUN 22, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:9921 Security ID:Y2708Z106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2011 Business Operations Report and Financial Statements Management For For 2 Approve Plan on 2011 Profit Distribution Management For For 3 Approve to Amend the Articles of Association Management For For 4 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 5.1 Elect King Liu, with Shareholder No.4, as Director Shareholder None Against 5.2 Elect Tony Lo, with Shareholder No.10, as Director Shareholder None Against 5.3 Elect Bonnie Tu, with Shareholder No.10, as Director Shareholder None Against 5.4 Elect a Representative of Yes We Can Co.,Ltd. with Shareholder No.87554, as Director Shareholder None Against 5.5 Elect Donald Chiu, with Shareholder No.8, as Director Shareholder None Against 5.6 Elect Tu Liu Yeh Chiao, a Representative of Yen Sing Investment Co., Ltd. with Shareholder No.38737, as Director Shareholder None Against 5.7 Elect Wang Shou Chien, with Shareholder No.19, as Director Shareholder None Against 5.8 Elect a Representative of Lian Wei Investment Co., Ltd. with Shareholder No.15807, as Supervisor Shareholder None Against 5.9 Elect Brian Yang, with Shareholder No.110, as Supervisor Shareholder None Against 6 Approve Release of Restrictions of Competitive Activities of Newly Elected Directors and Their Representatives Management For Against 7 Transact Other Business Management None None GLOW ENERGY PUBLIC CO. LTD. Meeting Date:JUL 08, 2011 Record Date:JUN 20, 2011 Meeting Type:SPECIAL Ticker:GLOW Security ID:Y27290124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous AGM Management For For 2 Approve Acquisition of 100 Percent of the Shares of Thai National Power Co. Ltd. from International Power Plc. and National Power (Thailand) Ltd. for a Total Consideration of $55 Million Management For For 3 Other Business Management For Against GLOW ENERGY PUBLIC CO. LTD. Meeting Date:APR 27, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:GLOW Security ID:Y27290124 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Operating Results Management For For 3 Accept Financial Statements Management For For 4 Approve Allocation of Income and Dividend of THB 2.01 Per Share Management For For 5.1 Elect Supapun Rattanaporn as Director Management For For 5.2 Elect Johan De Saeger as Director Management For For 5.3 Elect Michael J.G. Gantois Director Management For For 5.4 Elect Daniel Pellegrini as Director Management For For 6 Approve Remuneration of Directors Management For For 7 Approve Deloitte Touche Thamatsu Jaiyos Audit Co., Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Other Business Management For Against GREGGS PLC Meeting Date:MAY 16, 2012 Record Date:MAY 14, 2012 Meeting Type:ANNUAL Ticker:GRG Security ID:G41076111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2(a) Reappoint KPMG Audit plc as Auditors Management For For 2(b) Authorise Board to Fix Remuneration of Auditors Management For For 3 Approve Final Dividend Management For For 4(a) Re-elect Derek Netherton as Director Management For For 4(b) Re-elect Kennedy McMeikan as Director Management For For 4(c) Re-elect Richard Hutton as Director Management For For 4(d) Re-elect Raymond Reynolds as Director Management For For 4(e) Re-elect Julie Baddeley as Director Management For For 4(f) Re-elect Iain Ferguson as Director Management For For 4(g) Re-elect Roger Whiteside as Director Management For For 5 Elect Ian Durant as Director Management For For 6 Approve Remuneration Report Management For For 7 Authorise Issue of Equity with Pre-emptive Rights Management For For 8 Authorise Issue of Equity without Pre-emptive Rights Management For For 9 Authorise Market Purchase Management For For 10 Authorise the Company to Call EGM with Two Weeks' Notice Management For For HCL INFOSYSTEMS LTD (FORMERLY HCL INSYS) Meeting Date:JUL 23, 2011 Record Date:JUN 16, 2011 Meeting Type:SPECIAL Ticker:500179 Security ID:Y3119E138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Sale of Digital Entertainment Business of the Company to HCL Security Ltd., a Wholly-Owned Subsidiary Management For For HCL INFOSYSTEMS LTD (FORMERLY HCL INSYS) Meeting Date:NOV 04, 2011 Record Date: Meeting Type:ANNUAL Ticker:500179 Security ID:Y3119E138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend of INR 2.00 Per Share Management For For 3 Reappoint D. S. Puri as Director Management For Against 4 Reappoint E. A. Kshirsagar as Director Management For Against 5 Approve Price Waterhouse as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Appoint A. Vohra as Director Management For For 7 Appoint P.K. Khosla as Director Management For For 8 Appoint H. Chitale as Director Management For For 9 Approve Appointment and Remuneration of H. Chitale as Executive Director Management For For HEIDRICK & STRUGGLES INTERNATIONAL, INC. Meeting Date:MAY 24, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:HSII Security ID:422819102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jane D. Hartley Management For For 1.2 Elect Director Gary E. Knell Management For For 1.3 Elect Director Jill Kanin-Lovers Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For Against 4 Amend Executive Incentive Bonus Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against HELLENIC EXCHANGES HOLDING SA Meeting Date:MAY 23, 2012 Record Date:MAY 17, 2012 Meeting Type:ANNUAL Ticker:EXAE Security ID:X3247C104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Discharge of Board and Auditors Management For For 4 Approve Director Remuneration for 2011 Management For For 5 Pre-approve Director Remuneration for 2012 Management For For 6 Approve Auditors and Fix Their Remuneration Management For For 7 Ratify Director Appointments Management For For 8 Authorize Board to Participate in Companies with Similar Business Interests Management For For 9 Approve Reduction in Issued Share Capital Management For For HELLENIC EXCHANGES HOLDING SA Meeting Date:JUN 12, 2012 Record Date:JUN 07, 2012 Meeting Type:SPECIAL Ticker:EXAE Security ID:X3247C104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reduction in Issued Share Capital Management For For HENDERSON GROUP PLC Meeting Date:MAY 02, 2012 Record Date:APR 30, 2012 Meeting Type:ANNUAL Ticker:HGG Security ID:G4474Y198 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Elect James Darkins as Director Management For For 5 Elect Kevin Dolan as Director Management For For 6 Re-elect Duncan Ferguson as Director Management For For 7 Re-elect Andrew Formica as Director Management For For 8 Re-elect Shirley Garrood as Director Management For For 9 Re-elect Tim How as Director Management For For 10 Elect David Jacob as Director Management For For 11 Re-elect Robert Jeens as Director Management For For 12 Re-elect Rupert Pennant-Rea as Director Management For For 13 Reappoint Ernst & Young LLP as Auditors Management For For 14 Authorise Board to Fix Remuneration of Auditors Management For For 15 Authorise Issue of Equity with Pre-emptive Rights Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase Management For For 18 Authorise the Company to Enter into a Contingent Purchase Contract Management For For HIBBETT SPORTS, INC. Meeting Date:MAY 24, 2012 Record Date:MAR 27, 2012 Meeting Type:ANNUAL Ticker:HIBB Security ID:428567101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jane F. Aggers Management For For 1.2 Elect Director Terrance G. Finley Management For For 1.3 Elect Director Alton E. Yother Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Non-Employee Director Omnibus Stock Plan Management For For 5 Establish Range For Board Size Management For For HUAN HSIN HOLDINGS Meeting Date:APR 27, 2012 Record Date: Meeting Type:ANNUAL Ticker:H16 Security ID:Y3745P101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Approve Directors' Fees of SGD 220,000 for the Year Ended Dec. 31, 2011 Management For For 3 Reelect Lim Hock Beng as Director Management For For 4 Reelect Lau Ping Sum, Pearce as Director Management For For 5 Reelect Hsu Hung Chun as Director Management For For 6 Reelect Hsu Cheng Chien as Director Management For For 7 Reappoint Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For HUDBAY MINERALS INC. Meeting Date:JUN 14, 2012 Record Date:MAY 02, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:HBM Security ID:443628102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Increase in the Maximum Number of Directors from Nine to Ten Management For For 2.1 Elect Director J. Bruce Barraclough Management For For 2.2 Elect Director Roque Benavides Management For For 2.3 Elect Director David Garofalo Management For For 2.4 Elect Director Tom A. Goodman Management For For 2.5 Elect Director Alan R. Hibben Management For For 2.6 Elect Director W. Warren Holmes Management For For 2.7 Elect Director John L. Knowles Management For For 2.8 Elect Director Alan J. Lenczner Management For For 2.9 Elect Director Kenneth G. Stowe Management For For 2.10 Elect Director G. Wesley Voorheis Management For For 3 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For HUHTAMAKI OYJ Meeting Date:APR 24, 2012 Record Date:APR 12, 2012 Meeting Type:ANNUAL Ticker:HUH1V Security ID:X33752100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Call the Meeting to Order Management None None 3 Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Management For For 4 Acknowledge Proper Convening of Meeting Management For For 5 Prepare and Approve List of Shareholders Management For For 6 Receive Financial Statements and Statutory Reports; Receive Report of Board; Receive Auditor's Report; Review by CEO Management None None 7 Accept Financial Statements and Statutory Reports Management For For 8 Approve Allocation of Income and Dividends of EUR 0.46 Per Share Management For For 9 Approve Discharge of Board and President Management For For 10 Approve Remuneration of Directors in the Amount of EUR 100,000 for the Chairman, EUR 60,000 for the Vice-Chairman, and EUR 50,000 for Other Directors; Approve Meeting Fees Management For For 11 Fix Number of Directors at Eight Management For For 12 Reelect Eija Ailasmaa, William Barker, Rolf Borjesson, Mikael Lilius, Jukka Suominen, and Sandra Turner as Directors; Elect Pekka Ala-Pietila, and Maria Corrales as New Directors Management For For 13 Approve Remuneration of Auditors Management For For 14 Ratify Ernst & Young as Auditors Management For For 15 Amend Articles Re: Publication of Meeting Notice Management For For 16 Authorize Reissuance of 4.6 Million Repurchased Shares Management For For 17 Close Meeting Management None None HUNG HING PRINTING GROUP LIMITED Meeting Date:AUG 29, 2011 Record Date:AUG 24, 2011 Meeting Type:ANNUAL Ticker:00450 Security ID:Y3779N105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a1 Reelect Sung Chee Keung as Director Management For For 3a2 Reelect Yam Ho Ming, Michael as Director Management For For 3a3 Reelect Yoshitaka Ozawa as Director Management For For 3a4 Reelect Hiroyuki Kimura as Director Management For For 3a5 Reelect Katsuaki Tanaka as Director Management For For 3a6 Reelect Yap, Alfred Donald as Director Management For For 3a7 Reelect Luk Koon Hoo as Director Management For For 3b Authorize Board to Fix the Remuneration of Directors Management For For 4 Appoint PricewaterhouseCoopers as Auditor and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For Against INVESTMENT TECHNOLOGY GROUP, INC. Meeting Date:JUN 12, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:ITG Security ID:46145F105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. William Burdett Management For Withhold 1.2 Elect Director Minder Cheng Management For For 1.3 Elect Director Christopher V. Dodds Management For Withhold 1.4 Elect Director Robert C. Gasser Management For Withhold 1.5 Elect Director Timothy L. Jones Management For Withhold 1.6 Elect Director Kevin J. P. O'Hara Management For Withhold 1.7 Elect Director Maureen O'Hara Management For Withhold 1.8 Elect Director Steven S. Wood Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against JAKKS PACIFIC, INC. Meeting Date:SEP 16, 2011 Record Date:JUL 29, 2011 Meeting Type:ANNUAL Ticker:JAKK Security ID:47012E106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen G. Berman Management For For 1.2 Elect Director Dan Almagor Management For For 1.3 Elect Director Marvin W. Ellin Management For Withhold 1.4 Elect Director Robert E. Glick Management For For 1.5 Elect Director Michael G. Miller Management For For 1.6 Elect Director Murray L. Skala Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For JANUS CAPITAL GROUP INC. Meeting Date:APR 26, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:JNS Security ID:47102X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Declassify the Board of Directors Management For For 2 Elect Director Timothy K. Armour Management For Against 3 Elect Director J. Richard Fredericks Management For For 4 Elect Director Lawrence E. Kochard Management For Against 5 Ratify Auditors Management For For 6 Amend Omnibus Stock Plan Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 8 Require Independent Board Chairman Shareholder Against For JENOPTIK AG Meeting Date:JUN 06, 2012 Record Date:MAY 15, 2012 Meeting Type:ANNUAL Ticker:JEN Security ID:D3721X105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 0.15 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 5 Ratify KPMG AG as Auditors for Fiscal 2012 Management For For 6 Approve Remuneration of Supervisory Board Management For For 7.1 Elect Brigitte Ederer to the Supervisory Board Management For For 7.2 Elect Christian Humer to the Supervisory Board Management For Against 7.3 Elect Rudolf Humer to the Supervisory Board Management For Against 7.4 Elect Heinrich Reimitz to the Supervisory Board Management For Against 7.5 Elect Andreas Tuennermann to the Supervisory Board Management For For 7.6 Elect Matthias Wierlacher to the Supervisory Board Management For For JUMBO SA Meeting Date:NOV 03, 2011 Record Date:OCT 27, 2011 Meeting Type:ANNUAL Ticker:BELA Security ID:X4114P111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Discharge of Board and Auditors Management For For 4 Approve Auditors and Fix Their Remuneration Management For Against 5 Approve Director Remuneration for Fiscal Year 2010-2011 Management For For 6 Elect Directors Management For Against 7 Elect Members of Audit Committee Management For For 8 Pre-Approve Director Remuneration for Fiscal Year 2011-2012 Management For For 9 Approve Share Buyback Management For For 10a Authorize Capitalization of Reserves for Increase in Par Value Management For For 10b Approve Reduction in Issued Share Capital to Return Cash to Shareholders Management For For 11 Amend Articles Re: Size of the Board Management For For K-SWISS INC. Meeting Date:JUN 05, 2012 Record Date:APR 09, 2012 Meeting Type:ANNUAL Ticker:KSWS Security ID:482686102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen Fine Management For For 1.2 Elect Director Mark Louie Management For For 2 Ratify Auditors Management For For KEIHIN CORP. (7251) Meeting Date:JUN 22, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:7251 Security ID:J32083107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 13 Management For For 2.1 Elect Director Tanai, Tsuneo Management For For 2.2 Elect Director Ukiana, Kazuoki Management For For 2.3 Elect Director Watanabe, Masami Management For For 2.4 Elect Director Koike, Masaaki Management For For 2.5 Elect Director Irino, Hiroshi Management For For 2.6 Elect Director Hashiyama, Kazuhiro Management For For 2.7 Elect Director Onuma, Koki Management For For 2.8 Elect Director Iwata, Takeshi Management For For 2.9 Elect Director Sato, Chuugo Management For For 2.10 Elect Director Namari, Takashi Management For For 2.11 Elect Director Konno, Genichiro Management For For 3 Appoint Statutory Auditor Saito, Hidetoshi Management For For 4 Approve Annual Bonus Payment to Directors and Statutory Auditors Management For For 5 Approve Retirement Bonus Payment for Directors and Statutory Auditor Management For Against KIWOOM SECURITIES CO. Meeting Date:MAY 25, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:039490 Security ID:Y4801C109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Appropriation of Income and Dividend of KRW 850 per Share Management For For 2 Amend Articles of Incorporation Management For Against 3.1 Reelect Two Inside Directors (Bundled) Management For For 3.2 Elect Four Outside Directors (Bundled) Management For For 4 Elect Two Members of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For KLOECKNER & CO SE Meeting Date:MAY 25, 2012 Record Date: Meeting Type:ANNUAL Ticker:KCO Security ID:D40376101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Omission of Dividends Management For For 3 Approve Discharge of Management Board for Fiscal 2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 5a Elect Ulrich Grillo to the Supervisory Board Management For For 5b Elect Hans-Georg Vater to the Supervisory Board Management For For 6 Ratify KPMG as Auditors for Fiscal 2012 Management For For 7 Approve Creation of EUR 124.7 Million Pool of Capital with Partial Exclusion of Preemptive Rights Management For For 8 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For 9 Authorize Use of Financial Derivatives when Repurchasing Shares Management For For KOBAYASHI PHARMACEUTICAL CO. LTD. Meeting Date:JUN 28, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:4967 Security ID:J3430E103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kobayashi, Kazumasa Management For For 1.2 Elect Director Kobayashi, Yutaka Management For For 1.3 Elect Director Kobayashi, Akihiro Management For For 1.4 Elect Director Tsujino, Takashi Management For For 1.5 Elect Director Yamane, Satoshi Management For For 1.6 Elect Director Tsuji, Haruo Management For For 2 Appoint Alternate Statutory Auditor Fujitsu, Yasuhiko Management For For LAIRD PLC Meeting Date:MAY 04, 2012 Record Date:MAY 02, 2012 Meeting Type:ANNUAL Ticker:LRD Security ID:G53508175 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Approve Final Dividend Management For For 4 Re-elect Nigel Keen as Director Management For For 5 Re-elect Jonathan Silver as Director Management For For 6 Elect Paula Bell as Director Management For For 7 Re-elect Sir Christopher Hum as Director Management For For 8 Re-elect Michael Kelly as Director Management For For 9 Re-elect Anthony Reading as Director Management For For 10 Reappoint Ernst & Young LLP as Auditors and Authorise Their Remuneration Management For Abstain 11 Authorise Issue of Equity with Pre-emptive Rights Management For For 12 Authorise Issue of Equity without Pre-emptive Rights Management For For 13 Authorise Market Purchase Management For For 14 Authorise the Company to Call EGM with Two Weeks' Notice Management For For LEAPFROG ENTERPRISES, INC. Meeting Date:JUN 05, 2012 Record Date:APR 11, 2012 Meeting Type:ANNUAL Ticker:LF Security ID:52186N106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1,1 Elect Director John Barbour Management For For 1.2 Elect Director William B. Chiasson Management For For 1.3 Elect Director Thomas J. Kalinske Management For For 1.4 Elect Director Paul T. Marinelli Management For For 1.5 Elect Director Stanley E. Maron Management For Withhold 1.6 Elect Director E. Stanton McKee, Jr. Management For Withhold 1.7 Elect Director Randy O. Rissman Management For For 1.8 Elect Director Caden C. Wang Management For For 2 Ratify Auditors Management For Against 3 Amend Omnibus Stock Plan Management For Against LEGG MASON, INC. Meeting Date:JUL 26, 2011 Record Date:MAY 24, 2011 Meeting Type:ANNUAL Ticker:LM Security ID:524901105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold L. Adams Management For Withhold 1.2 Elect Director John T. Cahill Management For For 1.3 Elect Director Mark R. Fetting Management For For 1.4 Elect Director Margaret Milner Richardson Management For For 1.5 Elect Director Kurt L. Schmoke Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Declassify the Board of Directors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Ratify Auditors Management For For MEDIQ NV Meeting Date:APR 11, 2012 Record Date:MAR 14, 2012 Meeting Type:ANNUAL Ticker:MEDIQ Security ID:N5557C112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board Management None None 3 Adopt Financial Statements Management For For 4 Approve Cash Dividend of EUR 0.46 Per Share or Stock Dividend Management For For 5 Authorize Board to Repurchase or Issue Shares in Connection with Obligations under Item 4 Management For For 6 Approve Discharge of Management Board Management For For 7 Approve Discharge of Supervisory Board Management For For 8 Reelect F.K. de Moor to Supervisory Board Management For For 9 Reelect O.R. Stuge to Supervisory Board Management For For 10 Announce Intention to Appoint M.C. van Gelder to Executive Board Management None None 11 Announce Intention to Appoint J.G. Janssen to Executive Board Management None None 12 Approve Reduction in Share Capital by Cancellation of Shares Management For For 13.1 Approve Continuation of Large Company Regime Management For Did Not Vote 13.2 Apply Mitigated Large Company Regime Management Against Did Not Vote 13.3 Abolish Large Company Regime Management Against For 14 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 15 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights Management For For 16 Authorize Board to Exclude Preemptive Rights from Issuance under Item 15 Management For For 17 Allow Questions Management None None 18 Close Meeting Management None None MEGANE TOP CO. Meeting Date:JUN 27, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:7541 Security ID:J4157V104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 26 Management For For 2.1 Elect Director Tomizawa, Shozo Management For For 2.2 Elect Director Tomizawa, Masahiro Management For For 2.3 Elect Director Takayanagi, Masao Management For For 2.4 Elect Director Terasawa, Akira Management For For 2.5 Elect Director Matsuda, Shigeaki Management For For 2.6 Elect Director Nokata, Manabu Management For For 2.7 Elect Director Hosho, Mitsuru Management For For 2.8 Elect Director Yoshida, Kazuhiro Management For For 3 Appoint Statutory Auditor Suzuki, Takeo Management For For 4 Approve Annual Bonus Payment to Directors and Statutory Auditors Management For For 5 Approve Special Payments in Connection with Abolition of Retirement Bonus System Management For Against MEITEC CORP. Meeting Date:JUN 21, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:9744 Security ID:J42067108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 29.5 Management For For 2 Appoint Alternate Statutory Auditor Kunibe, Toru Management For For MELIA HOTELS INTERNATIONAL SA Meeting Date:JUN 13, 2012 Record Date:JUN 06, 2012 Meeting Type:ANNUAL Ticker:SOL Security ID:E7366C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements for FY 2011 Management For For 2 Approve Allocation of Income and Dividends of EUR 0.043 Per Share Management For For 3 Approve Discharge of Directors Management For For 4 Fix Number of Directors at 12 Management For For 5.1 Reelect Sebastian Escarrer Jaume as Director Management For For 5.2 Reelect Gabriel Escarrer Jaume as Director Management For Against 5.3 Reelect HOTELES MALLORQUINES CONSOLIDADOS SA as Director Management For For 5.4 Reelect Luis Maria Diaz de Bustamante y Terminel as Director Management For For 5.5 Elect BANCO CAM SAU as Director Management For Against 5.6 Elect Francisco Javier Campo Garcia as Director Management For For 5.7 Elect Fernando D'Ornellas Silva as Director Management For For 6 Advisory Vote on Remuneration Policy Report Management For Against 7 Approve Executive Incentive Remuneration Plan Management For For 8 Authorize Board to Ratify and Execute Approved Resolutions Management For For MF GLOBAL HOLDINGS LTD. Meeting Date:AUG 11, 2011 Record Date:JUN 15, 2011 Meeting Type:ANNUAL Ticker:MF Security ID:55277J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David P. Bolger Management For For 2 Elect Director Jon S. Corzine Management For For 3 Elect Director Eileen S. Fusco Management For For 4 Elect Director David Gelber Management For For 5 Elect Director Martin J. Glynn Management For For 6 Elect Director Edward L. Goldberg Management For For 7 Elect Director David I. Schamis Management For For 8 Elect Director Robert S. Sloan Management For Against 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 10 Advisory Vote on Say on Pay Frequency Management One Year One Year 11 Approve Executive Incentive Bonus Plan Management For For 12 Ratify Auditors Management For For 13 Approve Conversion of Securities Management For For MIRAE ASSET SECURITIES CO. Meeting Date:JUN 05, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:037620 Security ID:Y6074E100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Appropriation of Income and Dividend of KRW 500 per Share Management For For 2 Amend Articles of Incorporation Management For Against 3-1 Elect Two Inside Directors (Bundled) Management For For 3-2 Elect Four Outside Directors (Bundled) Management For For 4-1 Reelect Lee Kwang-Seop as Member of Audit Committee who is not Outside Director Management For Against 4-2 Reelect Two Members of Audit Committee who are Outside Directors Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 6 Approve Stock Option Grants Management For For MULLEN GROUP LTD Meeting Date:MAY 01, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:MTL Security ID:625284104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Directors Seven Management For For 2.1 Elect Director Alan D. Archibald Management For For 2.2 Elect Director Greg Bay Management For For 2.3 Elect Director Steven C. Grant Management For For 2.4 Elect Director Dennis J. Hoffman Management For For 2.5 Elect Director Stephen H. Lockwood Management For For 2.6 Elect Director David E. Mullen Management For For 2.7 Elect Director Murray K. Mullen Management For For 3 Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For NISSAN SHATAI CO. LTD. Meeting Date:JUN 27, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:7222 Security ID:J57289100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 4.5 Management For For 2 Amend Articles To Indemnify Directors Management For For 3.1 Elect Director Sakita, Yuuzo Management For For 3.2 Elect Director Hamaji, Toshikatsu Management For For 3.3 Elect Director Oki, Yoshiyuki Management For For 4.1 Appoint Statutory Auditor Takoshima, Masao Management For For 4.2 Appoint Statutory Auditor Mitake, Yoshimitsu Management For For 4.3 Appoint Statutory Auditor Koyama, Toshio Management For Against 4.4 Appoint Statutory Auditor Wakui, Toshio Management For Against NISSIN KOGYO Meeting Date:JUN 15, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:7230 Security ID:J58074105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Okawara, Eiji Management For For 1.2 Elect Director Ueda, Katsutoshi Management For For 1.3 Elect Director Yanagisawa, Hideaki Management For For 1.4 Elect Director Himori, Keiji Management For For 1.5 Elect Director Kishimoto, Akihiko Management For For 1.6 Elect Director Beppu, Junichi Management For For 1.7 Elect Director Tamai, Naotoshi Management For For 1.8 Elect Director Tezuka, Kazuo Management For For 1.9 Elect Director Terada, Kenji Management For For 1.10 Elect Director Takei, Junya Management For For 2 Appoint Statutory Auditor Oguchi, Norimasa Management For Against 3 Approve Annual Bonus Payment to Directors and Statutory Auditors Management For For ORIFLAME COSMETICS S.A. Meeting Date:MAY 21, 2012 Record Date:MAY 07, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:ORI Security ID:L7272A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Pontus Andreasson as Chairman of Meeting Management For For 2 Receive Board's Report on Conflict of Interests Management None None 3 Receive and Approve Board's and Auditor's Reports Management For For 4 Accept Consolidated and Standalone Financial Statements Management For For 5 Approve Allocation of Income and Dividends of EUR 1.75 per Share Management For For 6 Receive Information on Work of Board, Board Committees, and Nomination Committee Management None None 7.i Approve Discharge of Directors Management For For 7.ii Approve Discharge of Auditors Management For For 8.i.1 Reelect Magnus Brannstrom as Director Management For For 8.i.2 Reelect Anders Dahlvig as Director Management For For 8.i.3 Reelect Marie Ehrling as Director Management For For 8.i.4 Reelect Lilian Fossum Biner as Director Management For For 8.i.5 Reelect Alexander af Jochnick as Director Management For For 8.i.6 Reelect Jonas af Jochnick as Director Management For For 8.i.7 Reelect Helle Kruse Nielsen as Director Management For For 8.i.8 Reelect Christian Salamon as Director Management For For 8.ii Reelect Robert af Jochnick as Chairman of the Board Management For For 8.iii Ratify KPMG as Auditors Management For For 9 Approve (i) Continuation of Nomination Committee and (ii) Proposed Appointment Procedure for Nomination Committee Members Management For For 10 Approve Remuneration of Directors Management For For 11 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For For 12 Receive Information on Cost Calculation of Oriflame Share Incentive Plan Allocations Management None None 13 Amend Articles 23, 24, 26, and 28 Re: Luxembourg Implementation of EU Shareholders' Rights Directive Management For For 14 Transact Other Business (Voting) Management For Against PACIFIC BRANDS LTD Meeting Date:OCT 25, 2011 Record Date:OCT 23, 2011 Meeting Type:ANNUAL Ticker:PBG Security ID:Q7161J100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Elect James MacKenzie as a Director Management For For 3 Approve the Remuneration Report Management For Against 4 Approve the Grant of Up to 1.87 Million Performance Rights to Sue Morphet, Chief Executive Officer of the Company Management For For PANALPINA WELTTRANSPORT (HOLDING) AG Meeting Date:MAY 08, 2012 Record Date: Meeting Type:ANNUAL Ticker:PWTN Security ID:H60147107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Dividends of CHF 2 per Share Management For For 4 Approve CHF 2.5 Million Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 5 Approve CHF 45.1 Million Reduction in Share Capital and Repayment of CHF 1.90 per Share Management For For 6 Amend Pool of Authorized Capital in Line with Share Capital Reduction Management For For 7 Approve Transfer of CHF 9.5 Million from Legal Reserves to Free Reserves Management For For 8.1 Reelect Rudolf Hug as Director Management For Against 8.2 Reelect Beat Walti as Director Management For Against 8.3 Reelect Lars Foerberg as Director Management For Against 8.4 Reelect Chris Muntwyler as Director Management For For 8.5 Reelect Roger Schmid as Director Management For Against 8.6 Reelect Hans-Peter Strodel as Director Management For For 8.7 Reelect Knud Stubkjaer as Director Management For For 9 Ratify KPMG AG as Auditors Management For For PEOPLE'S FOOD HOLDINGS LTD Meeting Date:APR 25, 2012 Record Date: Meeting Type:ANNUAL Ticker:P05 Security ID:G7000R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Financial Statements and Directors' and Auditors' Reports Management For For 2 Reelect Ow Chin Hock as Director Management For For 3 Reelect Chan Kin Sang as Director Management For For 4 Approve Directors' Fees of SGD 150,000 for the Year Ended Dec. 31, 2011 Management For For 5 Reappoint BDO Limited, Certified Public Accountants, Hong Kong and Appoint BDO LLP, Certified Public Accountants, Singapore as Joint Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Equity or Equity-Linked Securities with or without Preemptive Rights Management For For 7 Approve Issuance of Shares and Grant of Options under the People's Food Share Option Scheme 2009 Management For Against 8 Authorize Share Repurchase Program Management For For PERSIMMON PLC Meeting Date:APR 19, 2012 Record Date:APR 17, 2012 Meeting Type:ANNUAL Ticker:PSN Security ID:G70202109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Nicholas Wrigley as Director Management For For 5 Re-elect Michael Farley as Director Management For For 6 Re-elect Michael Killoran as Director Management For For 7 Re-elect Jeffrey Fairburn as Director Management For For 8 Re-elect Neil Davidson as Director Management For For 9 Re-elect Richard Pennycook as Director Management For For 10 Re-elect Jonathan Davie as Director Management For For 11 Elect Mark Preston as Director Management For For 12 Reappoint KPMG Audit plc as Auditors and Authorise Their Remuneration Management For For 13 Authorise Issue of Equity with Pre-emptive Rights Management For For 14 Authorise Issue of Equity without Pre-emptive Rights Management For For 15 Authorise Market Purchase Management For For 16 Authorise the Company to Call EGM with Two Weeks' Notice Management For For S1 CORPORATION Meeting Date:MAR 16, 2012 Record Date:DEC 31, 2011 Meeting Type:ANNUAL Ticker:012750 Security ID:Y75435100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Appropriation of Income and Dividend of KRW 1,250 per Share Management For For 2 Amend Articles of Incorporation Management For For 3 Elect Two Inside Directrors, Two Non-Independent Non-Executive Directors and One Outside Director (Bundled) Management For For 4 Appoint Wada Hitoshi as Internal Auditor Management For Against 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 6 Authorize Board to Fix Remuneration of Internal Auditors Management For For SAVIENT PHARMACEUTICALS, INC. Meeting Date:MAY 22, 2012 Record Date:APR 03, 2012 Meeting Type:ANNUAL Ticker:SVNT Security ID:80517Q100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ginger Constantine Management For For 1.2 Elect Director Stephen O. Jaeger Management For For 1.3 Elect Director David Y. Norton Management For For 1.4 Elect Director William Owen, Jr. Management For For 1.5 Elect Director Lee S. Simon Management For Withhold 1.6 Elect Director Virgil Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Qualified Employee Stock Purchase Plan Management For For 4 Ratify Auditors Management For For SEALY CORPORATION Meeting Date:APR 18, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:ZZ Security ID:812139301 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Simon E. Brown Management For For 1.2 Elect Director Deborah G. Ellinger Management For Withhold 1.3 Elect Director James W. Johnston Management For Withhold 1.4 Elect Director Gary E. Morin Management For Withhold 1.5 Elect Director Dean B. Nelson Management For Withhold 1.6 Elect Director Paul J. Norris Management For For 1.7 Elect Director John B. Replogle Management For For 1.8 Elect Director Richard W. Roedel Management For Withhold 1.9 Elect Director Lawrence J. Rogers Management For For 2 Ratify Auditors Management For For SHINKO PLANTECH CO LTD Meeting Date:JUN 28, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:6379 Security ID:J73456105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 25 Management For For 2.1 Elect Director Yoshikawa, Yoshiharu Management For For 2.2 Elect Director Shimizu, Kunio Management For For 2.3 Elect Director Nakata, Masato Management For For 2.4 Elect Director Otomo, Yoshiji Management For For 2.5 Elect Director Narutaki, Nobuo Management For For 2.6 Elect Director Ikeda, Toshiaki Management For For 2.7 Elect Director Nakazawa, Nobuo Management For For 2.8 Elect Director Wanibuchi, Akira Management For For 2.9 Elect Director Yamazaki, Kazuo Management For For 3 Approve Retirement Bonuses and Special Payments in Connection with Abolition of Retirement Bonus System Management For For 4 Approve Adjustment to Aggregate Compensation Ceiling for Directors Management For For SINDOH CO LTD Meeting Date:MAR 23, 2012 Record Date:DEC 31, 2011 Meeting Type:ANNUAL Ticker:029530 Security ID:Y79924109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Appropriation of Income and Dividend of KRW 2,750 per Share Management For For 2 Amend Articles of Incorporation Management For For 3 Elect Two Inside Directors and Two Outside Directors (Bundled) Management For For 4 Elect Four Members of Audit Committee Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 6 Authorize Board to Fix Remuneration of Internal Auditors Management For For 7 Dismiss Internal Auditors Management For For SINOTRANS LTD. Meeting Date:SEP 30, 2011 Record Date:AUG 29, 2011 Meeting Type:SPECIAL Ticker:00598 Security ID:Y6145J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Connected Transaction with a Related Party Management For Against SINOTRANS LTD. Meeting Date:SEP 30, 2011 Record Date:AUG 29, 2011 Meeting Type:SPECIAL Ticker:00598 Security ID:Y6145J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Shipbuilding Contracts and Related Transactions Management For For SINOTRANS LTD. Meeting Date:DEC 30, 2011 Record Date:NOV 29, 2011 Meeting Type:SPECIAL Ticker:00598 Security ID:Y6145J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Reelect Zhang Jianwei as Executive Director Management For For 1b Reelect Tao Suyun as Executive Director Management For Against 1c Reelect Yang Yuntao as Non-Executive Director Management For Against 1d Elect Liu Kegu as Independent Non-Executive Director Management For For 1e Elect Zhou Fangsheng as Supervisor Management For For 2 Authorize Board to Fix the Remuneration of Directors and Supervisors Management For For 3 Approve Master Services Agreement Management For For 4 Amend Article 93 of the Articles of Association of the Company Management For Against SINOTRANS LTD. Meeting Date:JUN 07, 2012 Record Date:MAY 04, 2012 Meeting Type:ANNUAL Ticker:00598 Security ID:Y6145J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of Board of Directors Management For For 2 Approve Report of Supervisory Committee Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Profit Distribution Proposal and Final Dividend Management For For 5 Authorize Board to Deal with Matters in Relation to the Distribution of Interim or Special Dividends for the Year 2012 Management For For 6 Reappoint Deloitte Touche Tohmatsu CPA Ltd. and Deloitte Touche Tohmatsu as the PRC and the International Auditors, Respectively, and Authorize Board to Fix Their Remuneration Management For For 7a Reelect Zhao Huxiang as Executive Director Management For For 7b Reelect Li Jianzhang as Executive Director Management For Against 7c Reelect Liu Jinghua as Non-Executive Director Management For For 7d Elect Wu Dongming as Non-Executive Director Management For For 7e Reelect Jiang Jian as Supervisor Management For For 7f Reelect Jerry Hsu as Non-Executive Director Management For Against 8 Authorize Board to Fix the Remuneration of Directors and Supervisor Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 10 Authorize Repurchase of Up to10 Percent of Issued H Share Capital Management For For SINOTRANS LTD. Meeting Date:JUN 07, 2012 Record Date:MAY 04, 2012 Meeting Type:SPECIAL Ticker:00598 Security ID:Y6145J104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Repurchase of Up to 10 Percent of Issued H Share Capital Management For For SONIC AUTOMOTIVE, INC. Meeting Date:APR 18, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:SAH Security ID:83545G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director O. Bruton Smith Management For For 1.2 Elect Director B. Scott Smith Management For For 1.3 Elect Director David B. Smith Management For For 1.4 Elect Director William I. Belk Management For For 1.5 Elect Director William R. Brooks Management For For 1.6 Elect Director Victor H. Doolan Management For For 1.7 Elect Director Robert Heller Management For For 1.8 Elect Director Robert L. Rewey Management For For 1.9 Elect Director David C. Vorhoff Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Non-Employee Director Restricted Stock Plan Management For For 4 Approve Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For STEINER LEISURE LIMITED Meeting Date:JUN 13, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:STNR Security ID:P8744Y102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Clive E. Warshaw Management For For 1.2 Elect Director David S. Harris Management For For 2 Approve Omnibus Stock Plan Management For For 3 Ratify Ernst & Young LLP as Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STELLA INTERNATIONAL HOLDINGS LTD. Meeting Date:MAY 04, 2012 Record Date:APR 30, 2012 Meeting Type:ANNUAL Ticker:01836 Security ID:G84698102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a Reelect Shih Takuen, Daniel as Executive Director Management For For 3b Reelect Chao Ming-Cheng, Eric as Executive Director Management For For 3c Reelect Chen Johnny as Independent Non-Executive Director Management For For 3d Authorize Board to Fix Remuneration of Directors Management For For 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Share Repurchase Program Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against TA CHONG BANK Meeting Date:JUN 19, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:2847 Security ID:Y83595101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2011 Business Operations Report and Financial Statements Management For For 2 Approve Plan on 2011 Profit Distribution Management For For 3 Approve to Amend Rules and Procedures Regarding Shareholder's General Meeting Management For For 4 Approve to Amend the Articles of Association Management For For 5 Approve to Amend Procedures Governing the Acquisition or Disposal of Assets Management For For 6 Approve the Issuance of New Shares by Capitalization of 2011 Profit Management For For TECHTRONIC INDUSTRIES CO., LTD. Meeting Date:MAY 18, 2012 Record Date:MAY 16, 2012 Meeting Type:ANNUAL Ticker:00669 Security ID:Y8563B159 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend of HK$0.0775 Per Share Management For For 3a Reelect Frank Chi Chung Chan as Group Executive Director Management For For 3b Reelect Stephan Horst Pudwill as Group Executive Director Management For For 3c Reelect Vincent Ting Kau Cheung as Independent Non-Executive Director Management For Against 3d Reelect Manfred Kuhlmann as Independent Non-Executive Director Management For For 3e Authorize Board to Fix Remuneration of Directors Management For For 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Amend Articles of Association Management For For TECNICAS REUNIDAS S.A Meeting Date:JUN 26, 2012 Record Date:JUN 19, 2012 Meeting Type:ANNUAL Ticker:TRE Security ID:E9055J108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Consolidated and Standalone Financial Statements Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Discharge of Directors Management For For 4 Renew Appointment of PriceWaterHouseCoopers as Auditor Management For For 5 Elect, Reelect, and/or Dismiss Directors Management For Against 6 Amend Articles of Association Management For For 7 Amend Articles of General Meeting Regulations Management For For 8 Authorize Share Repurchase Management For For 9 Approve Charitable Donations Management For For 10 Approve Remuneration of Directors Management For For 11 Authorize Board to Ratify and Execute Approved Resolutions Management For For 12 Advisory Vote on Remuneration Report Management For Against TELEPERFORMANCE Meeting Date:MAY 29, 2012 Record Date:MAY 23, 2012 Meeting Type:ANNUAL Ticker:RCF Security ID:F9120F106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Discharge Directors and Auditors Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Treatment of Losses and Dividends of EUR 0.46 per Share Management For For 4 Approve Amendment to Employment Contract of Brigitte Daubry Management For For 5 Approve Amendment to the Non Compete Agreement with Daniel Julien Management For For 6 Approve Transaction with Daniel Julien Re: Transfer of Shares Management For For 7 Approve Transaction with Daniel Julien Re: Transfer of Shares Management For For 8 Approve Remuneration of Directors in the Aggregate Amount of EUR 250,000 Management For For 9 Ratify Change of Registered Office to 21-25 Rue de Balzac, 75008, Paris Management For For 10 Authorize Filing of Required Documents/Other Formalities Management For For TKH GROUP NV Meeting Date:DEC 14, 2011 Record Date:NOV 16, 2011 Meeting Type:SPECIAL Ticker:TWEKA Security ID:N8661A121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Announce Vacancy on the Board Management None None 2b Opportunity to Make Recommendations Re: Item 2a Management None None 2c Announce Intention to Nominate R. van Iperen for the Supervisory Board Management None None 2d Elect R. van Iperen to Supervisory Board Management For For 3 Close Meeting Management None None TKH GROUP NV Meeting Date:MAY 15, 2012 Record Date:APR 17, 2012 Meeting Type:ANNUAL Ticker:TWEKA Security ID:N8661A121 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2a Receive Report of Management Board Management None None 2b Adopt Financial Statements Management For For 2c Receive Explanation on Company's Reserves and Dividend Policy Management None None 2d Approve Dividends of EUR 0.75 Per Share Management For For 2e Approve Discharge of Management Board Management For For 2f Approve Discharge of Supervisory Board Management For For 3 Ratify Deloitte Accountants as Auditors Management For For 4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5a1 Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 5a2 Authorize Board to Exclude Preemptive Rights from Issuance under Item 5a1 Management For For 5b1 Grant Board Authority to Issue Cumulative Financing Preference Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger Management For For 5b2 Authorize Board to Exclude Preemptive Rights from Issuance under Item 5b1 Management For For 5c Grant Board Authority to Issue All Authorized Cumulative Protective Preference Shares Management For Against 6 Allow Questions and Close Meeting Management None None TOKAI RIKA CO. LTD. Meeting Date:JUN 13, 2012 Record Date:MAR 31, 2012 Meeting Type:ANNUAL Ticker:6995 Security ID:J85968105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Allocation of Income, with a Final Dividend of JPY 16 Management For For 2.1 Elect Director Kinoshita, Kiyoshi Management For For 2.2 Elect Director Ushiyama, Yuuzo Management For For 2.3 Elect Director Tsunekawa, Kiyoshi Management For For 2.4 Elect Director Iwata, Hitoshi Management For For 2.5 Elect Director Ishida, Shoji Management For For 2.6 Elect Director Hattori, Mineo Management For For 2.7 Elect Director Hamamoto, Tadanao Management For For 2.8 Elect Director Kawaguchi, Kenji Management For For 2.9 Elect Director Wakiya, Tadashi Management For For 2.10 Elect Director Hirano, Hitoshi Management For For 2.11 Elect Director Mori, Mikihiro Management For For 2.12 Elect Director Nakamura, Hiroyuki Management For For 2.13 Elect Director Tanino, Masaharu Management For For 2.14 Elect Director Shirasaki, Shinji Management For For 2.15 Elect Director Buma, Koji Management For For 2.16 Elect Director Obayashi, Yoshihiro Management For For 3 Approve Annual Bonus Payment to Directors and Statutory Auditors Management For For 4 Approve Retirement Bonus Payment for Directors Management For Against TOMRA SYSTEMS ASA Meeting Date:JAN 19, 2012 Record Date:JAN 12, 2012 Meeting Type:SPECIAL Ticker:TOM Security ID:R91733114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Registration of Attending Shareholders and Proxies Management None None 2 Elect Chairman of Meeting Management None None 3 Designate Inspector(s) of Minutes of Meeting Management None None 4 Approve Notice of Meeting and Agenda Management For For 5 Elect Jan Svensson as Director Management For For 6 Elect Eric Douglas as Member of Nominating Committee Management For For TOMRA SYSTEMS ASA Meeting Date:APR 26, 2012 Record Date:APR 19, 2012 Meeting Type:ANNUAL Ticker:TOM Security ID:R91733114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Registration of Attending Shareholders and Proxies Management None None 2 Elect Chairman of Meeting Management None None 3 Designate Inspector of Minutes of Meeting Management None None 4 Approve Notice of Meeting and Agenda Management For For 5 Receive and Approve Management's Report Management For For 6 Approve Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of NOK 1.05 per Share Management For For 7 Approve Remuneration Policy And Other Terms of Employment For Executive Management Management For Against 8 Approve Remuneration of Directors in the Amount of NOK 540,000 for the Chairman, NOK 385,000 for External Board Members, and NOK 225,000 for Internal Board Members; Approve Remuneration for Committee Work; Approve Remuneration for Auditors Management For For 9 Reelect Svein Rennemo (Chairman), Jan Svensson, Hege Norheim, Aniela Gjos, and Bernd Bothe as Directors; Elect Tom Knoff (Chairman), Eric Douglas, and Hild Kinder as Members of the Nominating Committee Management For For 10 Amend Corporate Purpose Management For For 11 Authorize Share Repurchase Program and Reissuance of Repurchased Shares Management For For 12 Approve Creation of NOK 14.8 Million Pool of Capital without Preemptive Rights Management For For 13 Authorize Company to Call EGM with Two Weeks' Notice Management For For TUTOR PERINI CORPORATION Meeting Date:MAY 31, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:TPC Security ID:901109108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert Band Management For For 1.2 Elect Director Michael R. Klein Management For For 1.3 Elect Director Robert L. Miller Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against UBM PLC Meeting Date:MAY 11, 2012 Record Date:MAY 09, 2012 Meeting Type:ANNUAL Ticker:UBM Security ID:G91709108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For Against 3 Reappoint Ernst & Young LLP as Auditors Management For For 4 Authorise Board to Fix Remuneration of Auditors Management For For 5 Elect Dame Helen Alexander as Director Management For For 6 Re-elect David Levin as Director Management For For 7 Re-elect Robert Gray as Director Management For For 8 Re-elect Alan Gillespie as Director Management For For 9 Re-elect Pradeep Kar as Director Management For For 10 Re-elect Greg Lock as Director Management For For 11 Re-elect Terry Neill as Director Management For For 12 Re-elect Jonathan Newcomb as Director Management For For 13 Re-elect Karen Thomson as Director Management For For 14 Authorise Issue of Equity with Pre-emptive Rights Management For For 15 Authorise the Company to Call EGM with Two Weeks' Notice Management For For 16 Authorise Issue of Equity without Pre-emptive Rights Management For For 17 Authorise Market Purchase Management For For USG PEOPLE NV Meeting Date:MAY 10, 2012 Record Date:APR 12, 2012 Meeting Type:ANNUAL Ticker:USG Security ID:N9040V117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting Management None None 2 Receive Report of Management Board Management None None 3 Adopt Financial Statements Management For For 4a Receive Explanation on Company's Reserves and Dividend Policy Management None None 4b Approve Allocation of Income and Dividends of EUR 0.17 Per Share Management For For 5 Approve Discharge of Management Board Management For For 6 Approve Discharge of Supervisory Board Management For For 7 Announcement of Appointment of H.V.H. Vanhoe to the Executive Board Management None None 8a Announcement of Vacancy on the Supervisory Board Management None None 8b Announcement of Amendments to Schedule of Resignation Management None None 8c Discussion of Supervisory Board Profile Management None None 8d Opportunity to Make Recommendations Management None None 8e Announce Intention of the Supervisory Board to Nominate M.E. van Lier Lels and C.P. Veerman as Supervisory Board Members Management None None 9 Elect M.E. van Lier Lels to Supervisory Board Management For For 10 Reelect C.P. Veerman to Supervisory Board Management For For 11a Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Management For For 11b Authorize Board to Exclude Preemptive Rights from Issuance under Item 11a Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Other Business Management None None 14 Close Meeting Management None None VASCO DATA SECURITY INTERNATIONAL, INC. Meeting Date:JUN 13, 2012 Record Date:APR 24, 2012 Meeting Type:ANNUAL Ticker:VDSI Security ID:92230Y104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director T. Kendall Hunt Management For For 1.2 Elect Director Michael P. Cullinane Management For For 1.3 Elect Director John N. Fox, Jr. Management For Withhold 1.4 Elect Director Jean K. Holley Management For For 1.5 Elect Director John R. Walter Management For Withhold 2 Ratify Auditors Management For For VECTURA GROUP PLC Meeting Date:JUL 22, 2011 Record Date:JUL 20, 2011 Meeting Type:ANNUAL Ticker:VEC Security ID:G9325J100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Report Management For For 3 Elect Neil Warner as Director Management For For 4 Re-elect Anne Hyland as Director Management For For 5 Re-elect Dr Christopher Blackwell as Director Management For For 6 Re-elect Jack Cashman as Director Management For For 7 Reappoint Deloitte LLP as Auditors Management For For 8 Authorise Board to Fix Remuneration of Auditors Management For For 9 Authorise Issue of Equity with Pre-emptive Rights Management For For 10 Authorise Issue of Equity without Pre-emptive Rights Management For For 11 Approve Cancellation of Share Premium Account Management For For 12 Authorise the Company to Call EGM with Two Weeks' Notice Management For For VERWALTUNGS UND PRIVAT BANK AG (VP BANK) Meeting Date:APR 27, 2012 Record Date:MAR 29, 2012 Meeting Type:ANNUAL Ticker:VPB Security ID:H91164162 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports (Voting) Management For For 2 Approve Resolution to Tax Existing Coupon Tax-Liable Reserves at the Reduced Rate of 2 Percent in the 2012 Calendar Year Management For For 3 Approve Allocation of Income and Dividends of CHF 1.50 per Bearer Share and CHF 0.15 per Registered Share Management For For 4 Approve Discharge of Board and Senior Management Management For For 5.1.1 Elect Fredy Vogt as Director Management For For 5.1.2 Elect Max Katz as Director Management For For 5.2 Ratify Ernst & Young as Auditors Management For For 6 Transact Other Business (Non-Voting) Management None None VONTOBEL HOLDING AG Meeting Date:APR 24, 2012 Record Date:MAR 27, 2012 Meeting Type:ANNUAL Ticker:VONN Security ID:H92070210 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Discharge of Board and Senior Management Management For For 3 Approve Allocation of Income and Ordinary Dividends of CHF 0.37 per Share and Additional Dividends of CHF 0.73 per Share from Capital Contribution Reserves Management For For 4.1 Reelect Herbert Scheidt as Chairman of the Board of Directors Management For For 4.2 Reelect Ann-Kristin Achleitner as Director Management For For 4.3 Reelect Bruno Basler as Director Management For For 4.4 Reelect Philippe Cottier as Director Management For For 4.5 Reelect Peter Quadri as Director Management For For 4.6 Reelect Frank Schnewlin as Director Management For For 4.7 Reelect Clara Streit as Director Management For For 4.8 Elect Marcel Zoller as Director Management For For 5 Ratify Ernst & Young AG as Auditors Management For For WEBSENSE, INC. Meeting Date:MAY 31, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:WBSN Security ID:947684106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John B. Carrington Management For For 1.2 Elect Director Bruce T. Coleman Management For For 1.3 Elect Director Gene Hodges Management For For 1.4 Elect Director John F. Schaefer Management For For 1.5 Elect Director Mark S. St. Clare Management For For 1.6 Elect Director Gary E. Sutton Management For For 1.7 Elect Director Peter C. Waller Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against WEST MARINE, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:WMAR Security ID:954235107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Randolph K. Repass Management For Withhold 1.2 Elect Director Geoffrey A. Eisenberg Management For For 1.3 Elect Director Dennis F. Madsen Management For For 1.4 Elect Director David McComas Management For For 1.5 Elect Director Barbara L. Rambo Management For For 1.6 Elect Director Alice M. Richter Management For For 1.7 Elect Director Christiana Shi Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WIENERBERGER AG Meeting Date:MAY 11, 2012 Record Date:MAY 01, 2012 Meeting Type:ANNUAL Ticker:WIE Security ID:A95384110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2 Approve Allocation of Income Management For For 3 Approve Discharge of Management Board Management For For 4 Approve Discharge of Supervisory Board Management For For 5 Approve Decrease in Size of Supervisory Board Management For For 6 Ratify Auditors Management For For 7a Amend Articles Re: Compliance with Austrian Company Law Amendment Act 2011 Management For For 7b Amend Articles Re: Share Ownership Threshold for Acquisition of Control Management For For 8 Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Management For For YOUNGONE CORP. Meeting Date:MAR 09, 2012 Record Date:DEC 31, 2011 Meeting Type:ANNUAL Ticker:111770 Security ID:Y9849C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Appropriation of Income and Dividend of KRW 200 per Share Management For For 2 Amend Articles of Incorporation Management For Against 3 Reelect Five Inside Directors and Two Outside Directors (Bundled) Management For Against 4 Reappoint Heo Ho-Gi as Internal Auditor Management For For 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 6 Authorize Board to Fix Remuneration of Internal Auditor Management For For YUE YUEN INDUSTRIAL (HOLDINGS) LTD. Meeting Date:SEP 28, 2011 Record Date: Meeting Type:SPECIAL Ticker:00551 Security ID:G98803144 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Period Caps and Transactions Contemplated Under the Third Supplemental Production Agreement Management For For 2 Approve Period Caps and Transactions Contemplated Under the Third Supplemental PCC Management Service Agreement Management For For 3 Approve Period Caps and Transactions Contemplated Under the Third Supplemental PCC Services Agreement Management For For 4 Approve Period Caps and Transactions Contemplated Under the Second Supplemental PCC Connected Sales Agreement Management For For 5 Approve Period Caps and Transactions Contemplated Under the Second Supplemental PCC Connected Purchases Agreement Management For For 6 Approve Period Caps and Transactions Contemplated Under the Second Supplemental Pou Chien Lease Agreement Management For For 7 Approve Period Caps and Transactions Contemplated Under the Second Supplemental Pou Yuen Lease Agreement Management For For 8 Approve Period Caps and Transactions Contemplated Under the Second Supplemental Yue Dean Lease Agreement Management For For 9 Approve Period Caps and Transactions Contemplated Under the Supplemental Pou Chien Technology Lease Agreement Management For For 10 Approve Period Caps and Transactions Contemplated Under the Third Supplemental GBD Management Service Agreement Management For For 11 Approve Period Caps and Transactions Contemplated Under the Third Supplemental Godalming Tenancy Agreement Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Global Smaller Companies Fund By (Signature and Title)*/s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 24, 2012 * Print the name and title of each signing officer under his or her signature.
